Exhibit 10.2

IHOP CORP.

SERIES B CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT

This Agreement (this “Agreement”) is made as of July 15, 2007, among IHOP Corp.,
a Delaware corporation (the “Company”), and the purchasers identified on
Schedule A hereto, as such schedule may be updated pursuant to Section 1.1
hereof (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of the date hereof (as it may be amended or supplemented from time to time, the
“Merger Agreement”), by and among the Company, CHLH Corp., a Delaware
corporation and a wholly owned subsidiary of the Company (“MergerSub”), and
Applebee’s International, Inc., a Delaware corporation (“Target”), pursuant to,
and on the terms and subject to the conditions of which, MergerSub will merge
with and into Target, with Target surviving (the “Merger”), and each outstanding
share of Target (other than shares held by Target or any of Target’s
subsidiaries or by MergerSub) automatically shall be canceled in exchange for,
and converted into the right to receive, the cash price per share set forth in
the Merger Agreement (the “Merger Consideration”); and

WHEREAS, the Company proposes to issue and sell to the Purchasers an aggregate
of 35,000 shares of its preferred stock, par value $1.00 per share (the
“Preferred Stock”), designated as “Series B Convertible Preferred Stock” (the
“Convertible Preferred Stock” and, such shares, the “Shares”), having the
rights, privileges, preferences and restrictions as set forth in the Certificate
of Designations of the Powers, Preferences and Relative, Participating, Optional
and Other Special Rights, and Qualifications, Limitations and Restrictions
Thereof, of Series B Convertible Preferred Stock (the “Certificate”) in the form
attached to this Agreement as Exhibit A, subject to the terms and conditions set
forth in this Agreement;

WHEREAS, the Convertible Preferred Stock is convertible into shares of common
stock, par value $.01 per share, of the Company (the “Common Stock” and such
shares, the “Underlying Shares”);

WHEREAS, the cash proceeds received by the Company from the issuance and sale of
the Shares to the Purchasers pursuant to this Agreement will be used by the
Company to fund a portion of the Merger Consideration and other costs and
expenses of the transactions contemplated by the Merger Agreement; and

WHEREAS, the Shares are being offered and sold to the Purchasers in a private
placement without registration under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance on an exemption from the registration
requirements under the Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, mutual covenants and agreements set forth herein,
the parties hereto agree as follows:

SECTION 1.                        PURCHASE AND SALE OF THE SHARES

1.1           Agreement to Purchase and Sell.  Upon the basis of the
representations, warranties and covenants, and on the terms and subject to the
conditions set forth in this Agreement, at the Closing (as defined below), the
Company agrees to sell to the Purchasers, and the Purchasers agree to


--------------------------------------------------------------------------------


purchase from the Company, the Shares for an aggregate amount in cash equal to
Thirty-Five Million United States Dollars ($35,000,000.00) (the “Purchase
Price”), in the respective proportions to be specified by the Purchasers to the
Company at least two (2) business days prior to the Closing Date (as defined
below).  The parties hereto agree to update Schedule A hereto prior to the
Closing Date in order to reflect the number of Shares to be purchased by each
Purchaser, the portion of the Purchase Price to be paid by each Purchaser and
any change in the identity of any Purchaser.

1.2           Closing.  The closing of the purchase and sale of the Shares (the
“Closing”) shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, 300 South Grand Avenue, Suite 3400, Los Angeles, California 90071, on the
date that the Merger becomes effective and the closing of the transactions
contemplated by the Merger Agreement occurs (the “Merger Closing”), or at such
other time and place upon which the Company and the Purchaser shall agree (the
date of the Closing under this Agreement is hereinafter referred to as the
“Closing Date”).

1.3           Delivery and Payment.

(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Purchaser (i) a stock certificate or certificates evidencing the number
of Shares to be purchased by such Purchaser pursuant to this Agreement, such
stock certificate(s) to be in the denomination(s) and issued in the name(s)
specified to the Company by such Purchaser, (ii) the Registration Rights
Agreement, dated as of the Closing Date, among the Purchasers and the Company,
substantially in the form attached as Exhibit B hereto (the “Registration Rights
Agreement”), executed by the Company, and (iii) all other documents, instruments
and writings required to be delivered by the Company to such Purchaser pursuant
to this Agreement or otherwise required in connection herewith.

(b)           At the Closing, each Purchaser shall deliver or cause to be
delivered to the Company (i) the portion of the Purchase Price for the Shares
being purchased by such Purchaser, by wire transfer of immediately available
funds to the account designated by the Company, (ii) the Registration Rights
Agreement, executed by such Purchaser, and (iii) all other documents,
instruments and writings required to be delivered by such Purchaser to the
Company pursuant to this Agreement or otherwise required in connection herewith.

SECTION 2.                        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in SEC Documents (as defined below) or in the referenced
schedule attached hereto, as of the date hereof, the Company hereby represents
and warrants to the Purchasers as follows:

2.1           Incorporation and Organization.  The Company (a) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware; (b) has the requisite corporate power and authority to
conduct, operate and carry on its business and operations as currently
conducted, and to manage, use, control, own, lease and operate its properties
and assets; and (c) is duly qualified or licensed to do business as a foreign
corporation and is in good standing in every jurisdiction in which such
qualification or licensing is required, except where the failure to be so
qualified or licensed and in good standing, individually or in the aggregate,
would not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations, assets or liabilities
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

2.2           Issuance and Delivery of Shares.  The Shares have been duly
authorized and, when issued by the Company and paid for by the Purchasers, in
compliance with the provisions of this Agreement, (a) shall be free and clear of
any and all liens, security interests, options, claims,

2


--------------------------------------------------------------------------------


encumbrances or restrictions (collectively, “Liens”), except for such
restrictions on transfer or ownership as set forth in this Agreement or in the
Certificate or otherwise imposed by applicable federal or state securities laws,
(b) shall have been duly authorized and validly issued, (c) shall be fully paid
and nonassessable and (d) shall have been issued in compliance with all
applicable federal and state securities laws.  The issuance and delivery of the
Shares are not subject to any preemptive or similar rights.  The Underlying
Shares have been duly authorized and reserved for issuance, and when issued and
delivered upon conversion of the Shares in accordance with the Certificate, (a)
shall be free and clear of any Liens, except for such restrictions on transfer
or ownership as set forth in this Agreement or in the Certificate or otherwise
imposed by applicable federal or state securities laws, (b) shall have been duly
authorized and validly issued, (c) shall be fully paid and nonassessable and (d)
shall have been issued in compliance with all applicable federal and state
securities laws.

2.3           Capital Structure.  The authorized capital stock of the Company
consists of 40,000,000 shares of Common Stock, and 10,000,000 shares of
Preferred Stock.  As of  June 29, 2007, (i) 16,835,229 shares of Common Stock
were issued and outstanding (not including 6,254,195 shares of Common Stock held
in treasury), and no shares of Preferred Stock were issued and outstanding, and
(y) 608,106 shares of Common Stock were reserved for issuance upon exercise of
outstanding options to purchase shares of Common Stock.  Except as set forth in
Schedule 2.3 hereto, there are no outstanding securities, options, warrants,
calls, rights, contracts, commitments, agreements, arrangements or
understandings to which the Company or any of its subsidiaries is a party, or by
which any of them is bound, obligating the Company or any of its subsidiaries to
issue, deliver or sell, or cause to be issued, delivered or sold, shares of
capital stock or other securities of the Company or any of its subsidiaries, or
any securities convertible into or exercisable or exchangeable for any shares of
capital stock or other securities of the Company or any of its subsidiaries, or
obligating the Company or any of its subsidiaries to issue, grant, extend or
enter into any such security, option, warrant, call, right, contract,
commitment, agreement, arrangement or understanding.  Except as set forth in
Schedule 2.3 hereto, there are no contracts, commitments, agreements,
arrangements or understandings to which the Company or any of its subsidiaries
is a party, or by which any of them is bound, granting to any person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or requiring the Company to
include such securities with Shares registered pursuant to any registration
statement.

2.4           Subsidiaries.  Each of the subsidiaries of the Company (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (b) has full corporate power and authority to
conduct, operate and carry on its business and operations as currently
conducted, and to manage, use, control, own, lease and operate its properties
and assets; and (c) is duly qualified or licensed to do business and is in good
standing in every jurisdiction in which such qualification or licensing is
required, except where the failure to be so qualified or licensed and in good
standing, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  All of the outstanding shares of capital stock
of, other securities of or other interests in each of the Company’s subsidiaries
are owned by the Company, directly or indirectly through one or more of the
Company’s subsidiaries.

2.5           Authorization; Validity of Agreement; Company Action.  The Company
has the requisite corporate power and authority to execute and deliver this
Agreement and the Registration Rights Agreement, to perform its obligations
under this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated by this Agreement and the Registration Rights
Agreement.  The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement and the consummation by the Company of the
transactions contemplated by this Agreement and the Registration Rights
Agreement have been duly authorized by, and this Agreement and the Registration
Rights Agreement and each of the transactions contemplated by this Agreement and
the Registration

3


--------------------------------------------------------------------------------


Rights Agreement have been validly approved by, the requisite vote of the
Company’s Board of Directors.  No other corporate action or proceeding on the
part of the Company is necessary for the execution and delivery by the Company
of this Agreement or the Registration Rights Agreement, the performance by the
Company of its obligations under this Agreement or the Registration Rights
Agreement or the consummation by the Company of the transactions contemplated by
the this Agreement or the Registration Rights Agreement.  This Agreement and the
Registration Rights Agreement have been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery of this
Agreement and the Registration Rights Agreement, respectively, by the Purchaser,
each of this Agreement and the Registration Rights Agreement is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject, as to enforcement, to (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereinafter in
effect affecting creditors’ rights generally and (ii) general principles of
equity.

2.6           Consents and Approvals.  Assuming the accuracy of the
representations of the Purchaser set forth in Section 3 hereof, except for the
filing of the Certificate with the Secretary of State of the State of Delaware,
no registration (including any registration under the Securities Act) or filing
with, or any notification to, or any approval, permission, consent,
ratification, waiver, authorization, order, finding of suitability, permit,
license, franchise, exemption, certification or similar instrument or document
(each, an “Authorization”) of or from, any court, arbitral tribunal, arbitrator,
administrative or regulatory agency or commission or other governmental or
regulatory authority, agency or governing body, domestic or foreign (each, a
“Governmental Entity”), or any other person, or under any statute, law,
ordinance, rule, regulation or agency requirement of any Governmental Entity
(each, a “Law”), on the part of the Company or any of its subsidiaries is
required in connection with the execution or delivery by the Company of this
Agreement or the Registration Rights Agreement, the performance by the Company
of its obligations under this Agreement or the Registration Rights Agreement or
the consummation by the Company of the transactions contemplated by this
Agreement or the Registration Rights Agreement.

2.7           No Conflict.  None of the execution or delivery by the Company of
this Agreement or the Registration Rights Agreement, the performance by the
Company of its obligations under this Agreement or the Registration Rights
Agreement or the consummation by the Company of any of the transactions
contemplated by this Agreement or the Registration Rights Agreement will (a)
conflict with, or result in or constitute any violation or breach of or default
under, or give rise (either with or without due notice or the passage of time or
both or the happening or occurrence of any other event (including through the
action or inaction of any person)) to any right of termination, amendment,
cancellation or acceleration or any obligation to pay or repay with respect to,
or result in the loss of any benefit under, any provision of (x) the articles of
incorporation, bylaws or similar organizational documents of the Company or any
of its subsidiaries or (y) any indenture, loan agreement, mortgage, guarantee,
other indebtedness, lease or other agreement, contract, instrument, obligation,
understanding or arrangement to which the Company or any of its subsidiaries is
a party, or by which the Company or any of its subsidiaries may be bound, or to
which any of the respective properties or assets of the Company or any of its
subsidiaries may be subject, (each, a “Contract”); (b) conflict with, or result
in or constitute any violation of, any award, decision, judgment, decree,
injunction, writ, order, subpoena, ruling, verdict or arbitration award entered,
issued, made or rendered by any federal, state, local or foreign government or
any other Governmental Entity (each an “Order”), or any Law, applicable to the
Company or any of its subsidiaries, or to any of their respective properties or
assets; (c) result in the creation or imposition of (or the obligation to create
or impose) any Lien on any of the properties or assets of the Company or any of
its subsidiaries; or (d) conflict with, or result in or constitute any violation
of, or result in the termination, suspension or revocation of, any Authorization
applicable to the Company or any of its subsidiaries, or to any of their
respective properties or assets, or result in any other impairment of the rights
of the holder of any such Authorization, except in the case of clauses (a)(y),
(b), (c) and (d), where

4


--------------------------------------------------------------------------------


such conflict, violation, breach, default, termination, amendment, cancellation,
acceleration, obligation to repay or loss of benefit, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

2.8           SEC Documents; Financial Statements.  The Company has filed all
required reports, proxy statements, forms, and other documents with the
Securities and Exchange Commission (the “SEC”) since January 1, 2004
(collectively, the “SEC Documents”).  Each of the SEC Documents, as of its
respective date complied in all material respects with the requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and, except to the
extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of this Agreement, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company and its consolidated subsidiaries included in the SEC
Documents (a) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, in each case as of the date such SEC Document was filed, and
(b) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be indicated in such financial statements or the notes thereto) and fairly
presented in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows of the Company and its
consolidated subsidiaries for the periods then ended (subject, in the case of
unaudited statements, to normal recurring audit adjustments).

2.9           Authorizations; Compliance with Law.  Each of the Company and its
subsidiaries has such Authorizations of, and has made all registrations and
filings with and notices to, all Governmental Entities as are necessary to
manage, use, control, own, lease and operate its properties and assets and to
conduct, operate and carry on its business and operations, except where the
failure to have any such Authorization or to make any such registration, filing
or notice, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  To the knowledge of the Company, each of the
Company and its subsidiaries is in compliance with all Laws and Orders
applicable to the Company or any of its subsidiaries, or to any of their
respective properties or assets, or to any Shares, except where the failure to
be in compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

2.10         No Solicitation; No Integration.  Neither the Company nor any of
its subsidiaries or affiliates, nor any person acting on its or their behalf,
(i) has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Shares or the Underlying Shares, (ii) has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Shares or the Underlying Shares under the Securities Act or (iii) has issued any
securities which would be integrated with the sale of the Shares or the
Underlying Shares to such Purchaser for purposes of the Securities Act or of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or any of its subsidiaries or affiliates take any action or steps that
would require registration of any of the Shares or the Underlying Shares under
the Securities Act or cause the offering of the Shares or the Underlying Shares
to be integrated with other offerings.  Assuming the accuracy of the
representations and warranties of the Purchaser in Section 3 of this Agreement,
the offer and sale of the

5


--------------------------------------------------------------------------------


Shares or the Underlying Shares by the Company to the Purchaser pursuant to this
Agreement will be exempt from the registration requirements of the Securities
Act.

2.11         Investment Company Act.  The Company is not and, after giving
effect to the transactions contemplated by this Agreement, will not be an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.                        REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS

As of the date hereof, each Purchaser represents and warrants to the Company, as
to itself, as follows:

3.1           Authority.  Such Purchaser has all requisite power and authority
to execute and deliver this Agreement, to perform its obligations under this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated by this Agreement and the Registration Rights
Agreement.  Such Purchaser has taken all requisite action with respect to, and
no other action or proceeding on the part of such Purchaser is necessary for,
the execution and delivery by such Purchaser of this Agreement and the
Registration Rights Agreement, the performance by such Purchaser of its
obligations under this Agreement and the Registration Rights Agreement or the
consummation by such Purchaser of the transactions contemplated by this
Agreement and the Registration Rights Agreement.  This Agreement and the
Registration Rights Agreement have been duly executed and delivered by such
Purchaser and, assuming due authorization, execution and delivery of this
Agreement and the Registration Rights Agreement, respectively, by the Company,
each of this Agreement and the Registration Rights Agreement is a valid and
binding obligation of such Purchaser and is enforceable by the Company against
such Purchaser in accordance with its terms, subject, as to enforcement, to (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereinafter in effect affecting creditors’ rights generally and (ii)
general principles of equity.

3.2           Consents and Approvals.  No Authorization of or from any
Governmental Entity or any other person, on the part of such Purchaser,
including, without limitation, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, is required in connection with the
execution or delivery by such Purchaser of this Agreement or the Registration
Rights Agreement, the performance by such Purchaser of its obligations under
this Agreement or the Registration Rights Agreement or consummation by such
Purchaser of the transactions contemplated by this Agreement or the Registration
Rights Agreement.

3.3           Business and Financial Experience.  By reason of its business or
financial experience or the business or financial experience of its professional
advisors who are unaffiliated with the Company and who are not compensated by
the Company, such Purchaser has the capacity to evaluate the merits and risks of
the purchase of the Shares and the Underlying Shares.

3.4           Investment Intent; Blue Sky.  Such Purchaser is acquiring the
Shares and the Underlying Shares for investment for its own account, not as a
nominee or agent, and not with a view to, or for resale in connection with, any
distribution thereof.  Such Purchaser understands that the issuance of the
Shares and the Underlying Shares has not been, and will not be, registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of such Purchaser’s investment intent and the
accuracy of such Purchaser’s representations as expressed herein.  Such
Purchaser’s address set forth in Section 6.2 represents such Purchaser’s true
and correct state of domicile, upon which the Company may rely for the purpose
of complying with applicable Blue Sky laws. Such Purchaser understands that the
Company is relying on the statements contained in this Agreement to establish an
exemption from

6


--------------------------------------------------------------------------------


registration under federal and state securities laws.  Such Purchasers shall
promptly notify the Company in writing of any changes in the information set
forth in this Agreement with respect to such Purchaser.

3.5           Information and Investment Risk.

(a)           Such Purchaser acknowledges that the Shares and the Underlying
Shares must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available.  It
is aware of the provisions of Rule 144 promulgated under the Securities Act
which permit limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things, the
existence of a public market for the shares, the availability of certain current
public information about the Company, the resale occurring not less than one
year after a party has purchased and paid for the security to be sold, the sale
being effected through a “broker’s transaction” or in a transaction directly
with a “market maker,” and the number of shares being sold during any
three-month period not exceeding specified limitations. Such Purchaser
recognizes that an investment in the Shares and the Underlying Shares involves a
high degree of risk, including a risk of total loss of such Purchaser’s
investment. Such Purchaser is able to bear the economic risk of holding the
Shares and the Underlying Shares for an indefinite period.

(b)           Such Purchaser has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management.  It
has also had an opportunity to ask questions of officers of the Company.  It
understands that such discussions, as well as any written information issued by
the Company, were intended to describe certain aspects o£ the Company’s business
and prospects but were not a thorough or exhaustive description.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement, or the right of such Purchaser to rely
thereon.

3.6           Accredited Investor.  Such Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities
Act.  Such Purchaser will have at the Closing sufficient immediately available
funds in cash to pay the aggregate Purchase Price for the Shares set forth
opposite such Purchaser’s name on Schedule A hereto.

3.7           No Legal, Tax or Investment Advice.  Such Purchaser understands
that nothing in this Agreement or the Registration Rights Agreement or any other
materials presented to such Purchaser in connection with the purchase and sale
of the Shares or the Underlying Shares constitutes legal, tax or investment
advice.  Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed to be necessary or appropriate in
connection with its purchase of the Shares and the Underlying Shares, and it
relies solely on such advisors and not on any statements or representations of
the Company or any of the Company’s agents or representatives with respect to
such legal, tax and investment consequences. Such Purchaser understands that it,
and not the Company, shall be responsible for its own tax liability that may
arise as a result of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

SECTION 4.                        CONDITIONS

4.1           Conditions to Each Party’s Obligations.  Each Purchaser’s
obligation to purchase the Shares at the Closing, and the Company’s obligation
to issue and sell the Shares at the Closing, is subject to the satisfaction, or
waiver by such Purchaser and the Company, respectively, of the following
conditions:

7


--------------------------------------------------------------------------------


(a)           Merger Closing.  All conditions in Article VII of the Merger
Agreement shall have been satisfied or, if permissible, waived by the party
entitled to make such a waiver, and the Merger Closing shall have simultaneously
occurred.

(b)           No Injunctions or Illegality.  No temporary restraining order,
preliminary or permanent injunction or other judgment or order issued by any
Governmental Entity and no Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement; provided, however, that the party claiming such failure of condition
shall have used its reasonable best efforts to prevent the entry of any such
injunction or order and to appeal as promptly as possible any injunction or
other order that may be entered.

(c)           NYSE Listing.  The Underlying Shares shall have been approved for
supplemental listing, subject to official notice of issuance, on the New York
Stock Exchange.

4.2           Conditions to Closing of the Purchasers.  Each Purchaser’s
obligation to purchase the Shares at the Closing also is subject to the
satisfaction, or waiver by such Purchaser, of the following conditions:

(a)           Representations and Warranties.

(i)      The representations and warranties of the Company set forth in Section
2.3 shall be true and correct as of the date of this Agreement and the Closing
Date (except to the extent that such representation or warranty speaks of an
earlier date, in which case as of such earlier date).

(ii)     The representations and warranties of the Company set forth in Sections
2.1, 2.2, 2.5, 2.6, 2.7, 2.10 and 2.11 and the first sentence of Section 2.8 of
this Agreement shall be true and correct (disregarding all qualifications or
limitations as to materiality or a Material Adverse Effect) as of the date of
this Agreement and as of the Closing Date (except to the extent that such
representation or warranty speaks of an earlier date, in which case as of such
earlier date) as though made on and as of the Closing Date, except where the
failure of such representations and warranties to be so true and correct would
not, individually or in the aggregate, reasonably to be expected to have a
Material Adverse Effect.

(iii)    The Purchasers shall have received a certificate signed on behalf of
the Company by the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect set forth in clauses (i) and (ii) of this Section
4.2(a).

(b)           Performance of Obligations of Company.  The Company shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement prior to the Closing Date.  The Purchasers
shall have received a certificate signed on behalf of the Company by the Chief
Executive Officer and the Chief Financial Officer of the Company to such effect.

(c)           Filing of Certificate.  The Company shall have filed the
Certificate with the Secretary of State of the State of Delaware.

4.3           Conditions to Closing of the Company.  The Company’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction, or
waiver by the Company, of the following conditions:

8


--------------------------------------------------------------------------------


(a)           Representations and Warranties.  The representations and
warranties of each Purchaser set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date (except to the extent that such representation or warranty speaks
of an earlier date, in which case such representation or warranty shall be true
and correct in all material respects as of such date) as though made on and as
of the Closing Date. The Company shall have received a certificate signed on
behalf of each Purchaser by an authorized officer of such Purchaser to such
effect.

(b)           Performance of Obligations of the Purchasers.  Each Purchaser
shall have performed in all material respects all agreements and covenants
required to be performed by it under this Agreement prior to the Closing Date.
The Company shall have received a certificate signed on behalf of each Purchaser
by an authorized officer of such Purchaser to such effect.

SECTION 5.                        RESTRICTIONS ON TRANSFER OF SHARES

5.1           Restrictions on Transferability.  The Shares and the Underlying
Shares may not be offered, sold or otherwise transferred except in compliance
with the registration requirements of the Securities Act and any other
applicable securities laws, or pursuant to an exemption therefrom, and in each
case in compliance with the terms of this Agreement and the restrictions set
forth in the text of the restrictive legend required to be included on the
Shares and the Underlying Shares pursuant to Section 5.2 hereof.  The Company
shall be entitled to give stop transfer orders to its transfer agent with
respect to the Shares and the Underlying Shares in order to enforce the
foregoing restrictions.

5.2           Restrictive Legend.  Each certificate representing the Shares and
each certificate representing the Underlying Shares will contain a legend
substantially to the following effect (in addition to any legends required under
applicable securities laws).

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN  APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION REASONABLY
SATISFACTORY TO EACH OF THEM.

To the extent that the circumstances or provisions requiring the above legend
have ceased to be effective, the Company will upon request reissue certificates
without the legend.

9


--------------------------------------------------------------------------------


SECTION 6.                        MISCELLANEOUS

6.1           Survival of Representations and Warranties; Termination.

(a)           All representations, warranties, covenants and agreements (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) contained in this Agreement
shall survive the Closing Date for one year.

(b)           This Agreement shall immediately and automatically terminate
without any action by the parties hereto in the event that the Merger Agreement
is terminated in accordance with its terms at any time prior to the Closing.

6.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed sufficiently given and served for all purposes
(a) when personally delivered or given by machine-confirmed facsimile, (b) one
business day after a writing is delivered to a national overnight courier
service or (c) three business days after a writing is deposited in the United
States mail, first class postage or other charges prepaid and registered, return
receipt requested, in each case, addressed as follows (or at such other address
for a party as shall be specified by like notice):

(i)                                    in the case of the Company, to:

IHOP Corp.
450 North Brand Boulevard
Glendale, California 91203-2306
Attention:  General Counsel
Facsimile No.:  (818) 637-3131

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attn:  Rodrigo A. Guerra, Esq.
Facsimile No.:  (213) 621-5217

(ii)                               in the case of each Purchaser, addressed as
set forth opposite such Purchaser’s name on Schedule A hereto,

with a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center, Suite 32-106
New York, New York  10281
Attention:  Dennis J. Block, Esq.
Facsimile No:  (212) 504-5557

6.3           Amendments and Waivers.  No modifications or amendments to, or
waivers of, any provision of this Agreement may be made, except pursuant to a
document signed by the Company and the Purchaser.

10


--------------------------------------------------------------------------------


6.4           Interpretation.  When a reference is made in this Agreement to
Sections, paragraphs, clauses or Exhibits, such reference shall be to a Section,
paragraph, clause or Exhibit to this Agreement unless otherwise indicated.  The
words “include,” “includes,” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.”  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  This Agreement has been negotiated by the respective parties hereto
and their attorneys and the language hereof will not be construed for or against
any party.  The phrases “the date of this Agreement,” “the date hereof,” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to July 15, 2007.  The words “hereof,” “herein,” “herewith,”  “hereby”
and “hereunder” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.  For the avoidance of doubt, references to
“transactions contemplated by this Agreement” and “performance of obligations
under this Agreement” (and words of similar import) shall not be deemed to refer
to the Merger or to any of the transactions contemplated by the Merger Agreement
or to the performance of obligations under the Merger Agreement.

6.5           Fee and Expenses.  Each party shall pay all costs and expenses
incurred by it in connection with the execution and delivery of this Agreement
and the transactions contemplated hereby, including fees of legal counsel.

6.6           Further Assurances.  Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

6.7           No Third-Party Beneficiaries.  No person or entity not a party to
this Agreement shall be deemed to be a third-party beneficiary hereunder or
entitled to any rights hereunder. All representations, warranties or agreements
of any Purchaser contained in this Agreement shall inure to the benefit of the
Company.

6.8           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties hereto. Notwithstanding the foregoing, neither any
Purchaser nor the Company shall assign or delegate any of its rights or
obligations under this Agreement, provided that the Purchaser may assign its
rights to an affiliate if it has given prior written notice to the Company.

6.9           Entire Agreement.  This Agreement and all other documents required
to be delivered pursuant hereto constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.

6.10         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof; provided that if such
provision may not be so modified such illegality, invalidity or unenforceability
will not affect any other provision, but this Agreement will be reformed,
construed and enforced as if such invalid, illegal or unenforceable provision
had never been contained herein.

11


--------------------------------------------------------------------------------


6.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

6.12         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each of the other parties, it being understood that
all parties need not sign the same counterpart.

(signature page follows)

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

IHOP CORP.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Conforti

 

 

 

Name:

Thomas Conforti

 

 

Title:

Chief Financial Officer

 

[Signature Page to Convertible Preferred Stock Purchase Agreement]


--------------------------------------------------------------------------------


 

CHILTON INVESTMENT PARTNERS, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

CHILTON QP INVESTMENT PARTNERS, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

CHILTON INTERNATIONAL, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

CHILTON STRATEGIC VALUE PARTNERS, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

CHILTON OPPORTUNITY TRUST, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

[Signature Page to Convertible Preferred Stock Purchase Agreement]


--------------------------------------------------------------------------------


 

CHILTON GLOBAL PARTNERS, L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

CHILTON OPPORTUNITY INTERNATIONAL,
L.P.

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ James Steinthal

 

 

 

Name: James Steinthal

 

 

Title: Managing Director

 

 

 

 

 

 

 

BIRCHWOOD INVESTMENTS LTD. LLC

 

 

 

 

By:

Chilton Investment Company, Inc.,

 

 

as managing member

 

 

 

 

By:

/s/ Patricia Mallon

 

 

Name: Patricia Mallon

 

Title: President

 

 

 

 

 

 

 

 

 

 

/s/ Kristin Resnansky

 

 

KRISTIN RESNANSKY

 

 

 

 

 

 

 

 

 

/s/ Rachel S. Obenshain

 

 

RACHEL S. OBENSHAIN

 

[Signature Page to Convertible Preferred Stock Purchase Agreement]


--------------------------------------------------------------------------------


SCHEDULE A

SCHEDULE OF PURCHASERS

Name of Purchaser

 

Address of Purchaser

 

Number of 
Shares to be 
Purchased by 
such Purchaser(1)

 

Chilton Investment Partners, L.P.

 

 

 

 

 

Chilton QP Investment Partners, L.P.

 

 

 

 

 

Chilton International, L.P.

 

 

 

 

 

Chilton Strategic Value Partners, L.P.

 

 

 

 

 

Chilton Opportunity Trust, L.P.

 

 

 

 

 

Chilton Global Partners, L.P.

 

 

 

 

 

Chilton Opportunity International, L.P.

 

 

 

 

 

Kristin Resnansky

 

 

 

 

 

Rachel S. Obenshain

 

 

 

 

 

Total Shares

 

 

 

35,000

 

 

--------------------------------------------------------------------------------

(1)          To be completed at least two (2) business days prior to the Closing
Date in accordance with Section 1.1, provided that such column shall total up to
“Total Shares” of 35,000.


--------------------------------------------------------------------------------


EXHIBIT A

CERTIFICATE OF DESIGNATIONS
OF
THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL AND OTHER SPECIAL RIGHTS,
AND QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF,
OF
SERIES A PERPETUAL PREFERRED STOCK

[attached]

A-1


--------------------------------------------------------------------------------


IHOP CORP.

CERTIFICATE OF DESIGNATIONS
OF
THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL AND OTHER SPECIAL RIGHTS,
AND QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF,
OF
SERIES B CONVERTIBLE PREFERRED STOCK

Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

IHOP Corp., a Delaware corporation (the “Corporation”), does hereby certify that
the Board of Directors of the Corporation (the “Board of Directors”), by
unanimous written consent dated as of [            ], 2007, duly approved and
adopted the following resolution:

RESOLVED, that, pursuant to the authority vested in the Board of Directors by
the Corporation’s Restated Certificate of Incorporation, effective as of July
30, 1992 (as it may be amended from time to time, subject to the provisions of
this Certificate, the “Certificate of Incorporation”), the Board of Directors
does hereby create, authorize and provide for the issuance, out of the
authorized but unissued shares of the preferred stock, par value $1.00 per
share, of the Corporation (“Preferred Stock”), of a new series of Preferred
Stock to be designated “Series B Convertible Preferred Stock” (the “Convertible
Preferred Stock”), to consist of Thirty-Five Thousand (35,000) shares, par value
$1.00 per share, of which the preferences and  rights, and the qualifications,
limitations or restrictions thereof, shall be (in addition to those set forth in
the Certificate of Incorporation) as follows:


SECTION 1.       RANKING.  SHARES OF CONVERTIBLE PREFERRED STOCK SHALL RANK
PRIOR TO SHARES OF COMMON STOCK AND ANY OTHER JUNIOR SECURITIES WITH RESPECT TO
THE PAYMENT OF DIVIDENDS AND DISTRIBUTIONS AND IN THE LIQUIDATION, DISSOLUTION
OR WINDING UP, AND UPON ANY DISTRIBUTION OF THE ASSETS OF, THE CORPORATION. 
UNLESS SPECIFICALLY DESIGNATED AS JUNIOR TO THE CONVERTIBLE PREFERRED STOCK WITH
RESPECT TO THE PAYMENT OF DIVIDENDS AND DISTRIBUTIONS, IN THE LIQUIDATION,
DISSOLUTION, WINDING UP, OR UPON ANY OTHER DISTRIBUTION OF THE ASSETS OF, THE
CORPORATION, ALL OTHER SERIES OF PREFERRED STOCK OF THE CORPORATION, INCLUDING
THE SERIES A PERPETUAL PREFERRED STOCK, SHALL RANK ON A PARITY WITH THE
CONVERTIBLE PREFERRED STOCK WITH RESPECT TO SUCH DIVIDENDS AND DISTRIBUTIONS, IN
SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, AND UPON ANY SUCH DISTRIBUTION OF
THE ASSETS OF, THE CORPORATION, AS APPLICABLE.


SECTION 2.       ACCRETED VALUE; EXTRAORDINARY DIVIDENDS.


2A.          ACCRETION RATE.  THE STATED VALUE OF EACH SHARE OF CONVERTIBLE
PREFERRED STOCK SHALL INCREASE AT A RATE OF SIX PERCENT (6%) PER ANNUM (THE
“ACCRETION RATE”), COMPOUNDED QUARTERLY, COMMENCING ON AND INCLUDING THE DATE OF
ISSUANCE OF SUCH SHARE TO AND INCLUDING THE FIRST TO OCCUR OF THE DATE ON WHICH
(I) THE ACCRETED VALUE OF SUCH SHARE IS PAID TO THE HOLDER THEREOF IN CONNECTION
WITH THE LIQUIDATION, DISSOLUTION OR WINDING UP, OR THE DISTRIBUTION OF ASSETS,
OF THE CORPORATION OR THE REDEMPTION OF SUCH SHARE BY THE CORPORATION OR (II)
SUCH SHARE IS CONVERTED INTO SHARES OF CONVERSION STOCK HEREUNDER (THE STATED
VALUE, AS SO ACCRETED AS OF ANY DATE OF DETERMINATION, THE “ACCRETED VALUE”). 
THE ACCRETED VALUE SHALL BE CALCULATED BASED ON A 360-DAY YEAR CONSISTING OF
TWELVE 30-DAY MONTHS.


--------------------------------------------------------------------------------



2B.          EXTRAORDINARY DIVIDENDS.  IN ADDITION TO (AND NOT AS AN OFFSET TO
OR CREDIT AGAINST) THE ACCRETION IN THE STATED VALUE PURSUANT TO SECTION 2A
ABOVE, (I) IN THE EVENT THAT THE CORPORATION DECLARES OR PAYS ANY DIVIDEND OR
MAKES ANY DISTRIBUTION UPON THE COMMON STOCK (WHETHER PAYABLE IN CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN ANY RIGHTS, WARRANTS OR OPTIONS TO
WHICH SECTION 5E(VI) OR SECTION 5E(VIII) APPLIES), AND (II) IF SUCH DIVIDEND OR
DISTRIBUTION (ASSUMING THE FAIR MARKET VALUE OF SUCH DIVIDEND, TOGETHER WITH THE
FAIR MARKET VALUE OF ANY OTHER DIVIDENDS OR DISTRIBUTIONS PAID OR MADE BY THE
CORPORATION UPON THE COMMON STOCK (WHETHER IN CASH, SECURITIES OR OTHER
PROPERTY, OTHER THAN ANY RIGHTS, WARRANTS OR OPTIONS TO WHICH SECTION 5E(VI) OR
SECTION 5E(VIII) APPLIES) IN THE PRECEDING CONSECUTIVE TWELVE-MONTH PERIOD, HAD
BEEN PAID IN CASH TO HOLDERS OF THE CONVERTIBLE PREFERRED STOCK BASED ON THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE CONVERTIBLE
PREFERRED STOCK AT THE APPLICABLE CONVERSION RATE AT THE BEGINNING OF SUCH
TWELVE-MONTH PERIOD) WOULD HAVE RESULTED IN HOLDERS OF CONVERTIBLE PREFERRED
STOCK HAVING RECEIVED DIVIDENDS AND DISTRIBUTIONS IN THE PRECEDING CONSECUTIVE
TWELVE-MONTH PERIOD HAVING A FAIR MARKET VALUE IN EXCESS OF THE SUM OF (X) THE
INCREASED ACCRETED VALUE (AS DEFINED BELOW) FOR SUCH TWELVE-MONTH PERIOD PLUS
(Y) ANY EXTRAORDINARY DIVIDEND (AS DEFINED BELOW) PAID DURING SUCH TWELVE-MONTH
PERIOD (ANY SUCH DIVIDEND IN EXCESS OF SUCH SUM, THE “EXTRAORDINARY DIVIDEND”),
THEN THE CORPORATION SHALL ALSO DECLARE AND PAY TO THE HOLDERS OF THE
CONVERTIBLE PREFERRED STOCK AT THE SAME TIME THAT IT DECLARES AND PAYS SUCH
DIVIDEND TO THE HOLDERS OF THE COMMON STOCK, AN EXTRAORDINARY DIVIDEND HAVING A
FAIR MARKET VALUE EQUAL TO SUCH EXCESS WITH RESPECT TO EACH SHARE OF CONVERTIBLE
PREFERRED STOCK.  “INCREASED ACCRETED VALUE” MEANS, FOR ANY TWELVE-MONTH PERIOD,
THE INCREASE IN THE ACCRETED VALUE OF THE CONVERTIBLE PREFERRED STOCK FROM THE
BEGINNING OF SUCH TWELVE-MONTH PERIOD TO THE PAYMENT DATE OF A DIVIDEND FOR
WHICH A CALCULATION IS MADE UNDER THIS SECTION 2B.  THE FAIR MARKET VALUE OF ANY
NON-CASH DIVIDENDS OR DISTRIBUTIONS SHALL BE DETERMINED BY THE BOARD OF
DIRECTORS, WHOSE DETERMINATION SHALL BE CONCLUSIVE.


SECTION 3.               LIQUIDATION.  UPON ANY LIQUIDATION, DISSOLUTION OR
WINDING UP, OR ANY OTHER DISTRIBUTION OF THE ASSETS, OF THE CORPORATION (WHETHER
VOLUNTARY OR INVOLUNTARY), EACH HOLDER OF CONVERTIBLE PREFERRED STOCK SHALL BE
ENTITLED TO BE PAID, BEFORE ANY DISTRIBUTION OR PAYMENT IS MADE UPON ANY JUNIOR
SECURITIES, AN AMOUNT IN CASH EQUAL TO THE AGGREGATE ACCRETED VALUE OF ALL
SHARES OF CONVERTIBLE PREFERRED STOCK HELD BY SUCH HOLDER, AND THE HOLDERS OF
CONVERTIBLE PREFERRED STOCK SHALL NOT BE ENTITLED TO ANY FURTHER PAYMENT IN
RESPECT THEREOF.  IF UPON ANY SUCH LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
CORPORATION THE CORPORATION’S ASSETS TO BE DISTRIBUTED AMONG THE HOLDERS OF THE
CONVERTIBLE PREFERRED STOCK ARE INSUFFICIENT TO PERMIT PAYMENT TO SUCH HOLDERS
OF THE AGGREGATE AMOUNT WHICH THEY ARE ENTITLED TO BE PAID UNDER THIS SECTION 3,
THEN THE ENTIRE ASSETS AVAILABLE TO BE DISTRIBUTED TO THE CORPORATION’S
STOCKHOLDERS SHALL BE DISTRIBUTED PRO RATA AMONG THE HOLDERS OF THE CONVERTIBLE
PREFERRED STOCK AND ANY PARITY SECURITIES, BASED UPON, IN THE CASE OF THE
CONVERTIBLE PREFERRED STOCK, THE AGGREGATE ACCRETED VALUE OF THE CONVERTIBLE
PREFERRED STOCK HELD BY EACH SUCH HOLDER, AND IN THE CASE OF ANY PARITY
SECURITIES, IN ACCORDANCE WITH THE TERMS OF SUCH PARITY SECURITIES.  NEITHER THE
CONSOLIDATION OR MERGER OF THE CORPORATION INTO OR WITH ANY OTHER ENTITY OR
ENTITIES (WHETHER OR NOT THE CORPORATION IS THE SURVIVING ENTITY), NOR THE SALE
OR TRANSFER BY THE CORPORATION OF ALL OR ANY PART OF ITS ASSETS, NOR THE
REDUCTION OF THE CAPITAL STOCK OF THE CORPORATION NOR ANY OTHER FORM OF
RECAPITALIZATION OR REORGANIZATION AFFECTING THE CORPORATION SHALL BE DEEMED TO
BE A LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION WITHIN THE
MEANING OF THIS SECTION 3 OR ANY OTHER SECTION OF THIS CERTIFICATE.


SECTION 4.               REDEMPTION.


4A.          OPTIONAL REDEMPTION.  SHARES OF CONVERTIBLE PREFERRED STOCK WILL
NOT BE REDEEMABLE BY THE CORPORATION PRIOR TO THE FOURTH ANNIVERSARY OF THE
ISSUE DATE.  ON AND AFTER THE FOURTH ANNIVERSARY OF THE ISSUE DATE, THE
CORPORATION MAY REDEEM THE OUTSTANDING SHARES OF CONVERTIBLE PREFERRED STOCK, IN
WHOLE OR (SUBJECT TO THE FOLLOWING SENTENCE) IN PART, UPON NOT LESS THAN FIFTEEN
(15) NOR MORE THAN SIXTY (60) DAYS’ NOTICE, FOR CASH AT A REDEMPTION PRICE EQUAL
TO THE ACCRETED VALUE AS OF,

2


--------------------------------------------------------------------------------



BUT NOT INCLUDING, THE APPLICABLE REDEMPTION DATE. IN THE EVENT THAT AT ANY TIME
FEWER THAN ALL OF THE OUTSTANDING SHARES OF CONVERTIBLE PREFERRED STOCK ARE TO
BE REDEEMED, EITHER THE SHARES TO BE REDEEMED SHALL BE SELECTED BY LOT OR THE
REDEMPTION SHALL BE MADE PRO RATA IN PROPORTION TO THE NUMBER OF SHARES HELD BY
EACH HOLDER OF CONVERTIBLE PREFERRED STOCK.


4B.          NOTICE OF REDEMPTION.  THE CORPORATION SHALL MAIL WRITTEN NOTICE OF
ANY REDEMPTION PURSUANT TO THIS SECTION 4, POSTAGE PREPAID, AT LEAST FIFTEEN
(15) DAYS BUT NOT MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE, TO
EACH HOLDER OF RECORD OF SHARES OF CONVERTIBLE PREFERRED STOCK TO BE REDEEMED AT
SUCH HOLDER’S ADDRESS APPEARING ON THE STOCK REGISTER OF THE CORPORATION.  EACH
SUCH NOTICE SHALL STATE (I) THE DATE FIXED FOR SUCH REDEMPTION, (II) THE PLACE
OR PLACES WHERE CERTIFICATES FOR THE SHARES OF CONVERTIBLE PREFERRED STOCK
CALLED FOR REDEMPTION ARE TO BE SURRENDERED FOR PAYMENT, (III) THE REDEMPTION
PRICE, (IV) THAT UNLESS THE CORPORATION DEFAULTS IN MAKING THE REDEMPTION
PAYMENT, DIVIDENDS ON THE SHARES OF CONVERTIBLE PREFERRED STOCK CALLED FOR
REDEMPTION SHALL CEASE TO ACCRUE ON AND AFTER THE REDEMPTION DATE, AND (V) THAT
IF FEWER THAN ALL OF THE SHARES OF CONVERTIBLE PREFERRED STOCK OWNED BY SUCH
HOLDER ARE THEN TO BE REDEEMED, THE NUMBER OF SHARES WHICH ARE TO BE REDEEMED.

If the notice of redemption shall have been so mailed and if prior to the date
of redemption specified in such notice all funds necessary for such redemption
shall have been irrevocably deposited in trust, for the account of the holders
of the shares of Convertible Preferred Stock to be redeemed, with a bank or
trust company named in such notice doing business in Los Angeles, California,
and having capital surplus and undivided profits of at least $100,000,000, then,
without awaiting the redemption date, all shares of Convertible Preferred Stock
with respect to which such notice shall have been so mailed and such deposit
shall have been so made thereupon shall, notwithstanding that any certificate
for shares of Convertible Preferred Stock shall not have been surrendered for
cancellation, be deemed no longer to be outstanding, and all rights with respect
to such shares of Convertible Preferred Stock forthwith upon such deposit in
trust shall cease and terminate, except for the right of the holders thereof on
or after the redemption date to receive out of such deposit the amount payable
upon the redemption, without interest.  If the holders of any shares of
Convertible Preferred Stock which have been called for redemption shall not
within two (2) years (or any longer period required by law) after the redemption
date claim any amount so deposited in trust for the redemption of such shares,
then such bank or trust company shall, if permitted by applicable law, pay over
to the Corporation any such unclaimed amount so deposited with it and thereupon
shall be relieved of all responsibility in respect thereof; and thereafter the
holders of such shares shall, subject to applicable unclaimed property laws,
look only to the Corporation for payment of the redemption price for such
shares, without interest.


4C.          STATUS OF SHARES.  SHARES OF CONVERTIBLE PREFERRED STOCK REDEEMED,
PURCHASED, OR OTHERWISE ACQUIRED BY THE CORPORATION SHALL, AFTER SUCH
ACQUISITION, HAVE THE STATUS OF AUTHORIZED BUT UNISSUED SHARES OF PREFERRED
STOCK AND MAY BE REISSUED BY THE CORPORATION AT ANY TIME AS SHARES OF ANY SERIES
OF PREFERRED STOCK, OTHER THAN AS SHARES OF CONVERTIBLE PREFERRED STOCK.


4D.          VOTING RIGHTS.  THE HOLDERS OF THE CONVERTIBLE PREFERRED STOCK
SHALL BE ENTITLED TO NOTICE OF ALL STOCKHOLDERS MEETINGS IN ACCORDANCE WITH THE
CORPORATION’S BYLAWS, AND IN ADDITION TO ANY CIRCUMSTANCES IN WHICH THE HOLDERS
OF THE CONVERTIBLE PREFERRED STOCK SHALL BE ENTITLED TO VOTE AS A SEPARATE CLASS
UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, THE HOLDERS OF THE
CONVERTIBLE PREFERRED STOCK SHALL BE ENTITLED TO VOTE ON ALL MATTERS (INCLUDING
THE ELECTION OF DIRECTORS) SUBMITTED TO THE STOCKHOLDERS FOR A VOTE TOGETHER
WITH THE HOLDERS OF THE COMMON STOCK VOTING TOGETHER AS A SINGLE CLASS WITH EACH
SHARE OF COMMON STOCK ENTITLED TO ONE VOTE PER SHARE AND EACH SHARE OF
CONVERTIBLE PREFERRED STOCK ENTITLED TO ONE VOTE FOR EACH SHARE OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THE CONVERTIBLE PREFERRED STOCK AS OF THE RECORD
DATE FOR SUCH VOTE OR, IF NO RECORD DATE IS SPECIFIED, AS OF THE DATE OF SUCH
VOTE.

3


--------------------------------------------------------------------------------



SECTION 5.               CONVERSION.


5A.          CONVERSION RIGHTS. AT ANY TIME AND FROM TIME TO TIME, ANY HOLDER OF
CONVERTIBLE PREFERRED STOCK MAY CONVERT ALL OR ANY PORTION OF THE CONVERTIBLE
PREFERRED STOCK HELD BY SUCH HOLDER INTO A NUMBER OF SHARES OF CONVERSION STOCK
COMPUTED BY MULTIPLYING (I) EACH $1,000 OF AGGREGATE ACCRETED VALUE OF THE
SHARES OF CONVERTIBLE PREFERRED STOCK TO BE CONVERTED BY (II) THE CONVERSION
RATE THEN IN EFFECT.


5B.          AUTOMATIC CONVERSION. ALL OUTSTANDING SHARES OF CONVERTIBLE
PREFERRED STOCK SHALL AUTOMATICALLY CONVERT INTO SHARES OF COMMON STOCK ON THE
FIFTH ANNIVERSARY OF THE ISSUE DATE AT THE CONVERSION RATE THEN IN EFFECT,
WITHOUT ANY ACTION ON THE PART OF THE HOLDER THEREOF.


5C.          CONVERSION PROCEDURE.


(I)            TO CONVERT SHARES OF CONVERTIBLE PREFERRED STOCK INTO SHARES OF
COMMON STOCK, THE HOLDER THEREOF SHALL (X) TRANSMIT BY FACSIMILE (OR OTHERWISE
DELIVER) A COPY OF AN EXECUTED NOTICE OF CONVERSION IN THE FORM ATTACHED HERETO
AS EXHIBIT 1 TO THE CORPORATION, AND (Y) DELIVER TO THE CORPORATION THE ORIGINAL
CERTIFICATES REPRESENTING THE SHARES OF CONVERTIBLE PREFERRED STOCK BEING
CONVERTED.


(II)           EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH CONVERSION OF
CONVERTIBLE PREFERRED STOCK SHALL BE DEEMED TO HAVE BEEN EFFECTED AS OF THE
CLOSE OF BUSINESS ON THE DATE ON WHICH THE CERTIFICATE OR CERTIFICATES
REPRESENTING THE CONVERTIBLE PREFERRED STOCK TO BE CONVERTED HAVE BEEN
SURRENDERED FOR CONVERSION AT THE PRINCIPAL OFFICE OF THE CORPORATION.  AT THE
TIME ANY SUCH CONVERSION HAS BEEN EFFECTED, THE RIGHTS OF THE HOLDER OF THE
SHARES OF CONVERTIBLE PREFERRED STOCK CONVERTED AS A HOLDER OF CONVERTIBLE
PREFERRED STOCK SHALL CEASE AND THE PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY
CERTIFICATE OR CERTIFICATES FOR SHARES OF CONVERSION STOCK ARE TO BE ISSUED UPON
SUCH CONVERSION SHALL BE DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD
OF THE SHARES OF CONVERSION STOCK REPRESENTED THEREBY.


(III)          THE CONVERSION RIGHTS OF ANY SHARE OF CONVERTIBLE PREFERRED STOCK
SUBJECT TO REDEMPTION HEREUNDER SHALL TERMINATE ON THE REDEMPTION DATE FOR SUCH
SHARE OF CONVERTIBLE PREFERRED STOCK UNLESS THE CORPORATION HAS FAILED TO PAY TO
THE HOLDER THEREOF THE ACCRETED VALUE OF SUCH SHARE.


(IV)          AS SOON AS POSSIBLE AFTER A CONVERSION HAS BEEN EFFECTED (BUT IN
ANY EVENT WITHIN THREE (3) BUSINESS DAYS IN THE CASE OF SUBPARAGRAPH (A)(X)
BELOW), THE CORPORATION SHALL DELIVER TO THE CONVERTING HOLDER:

(A)           (X) A CERTIFICATE OR CERTIFICATES REPRESENTING THE NUMBER OF
SHARES OF CONVERSION STOCK ISSUABLE BY REASON OF SUCH CONVERSION IN SUCH NAME OR
NAMES AND SUCH DENOMINATION OR DENOMINATIONS AS THE CONVERTING HOLDER HAS
SPECIFIED, OR (Y) PROVIDED THAT THE CORPORATION’S TRANSFER AGENT IS
PARTICIPATING IN THE DEPOSITARY TRUST COMPANY (“DTC”) FAST AUTOMATED SECURITIES
TRANSFER PROGRAM, UPON THE REQUEST OF SUCH HOLDER, CREDIT SUCH AGGREGATE NUMBER
OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S
OR ITS DESIGNEE’S BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT
COMMISSION SYSTEM;

(B)           PAYMENT OF ANY AMOUNT PAYABLE UNDER SUBPARAGRAPH (VIII) BELOW WITH
RESPECT TO SUCH CONVERSION; AND

4


--------------------------------------------------------------------------------


(C)           A CERTIFICATE REPRESENTING ANY SHARES OF CONVERTIBLE PREFERRED
STOCK WHICH WERE REPRESENTED BY THE CERTIFICATE OR CERTIFICATES DELIVERED TO THE
CORPORATION IN CONNECTION WITH SUCH CONVERSION BUT WHICH WERE NOT CONVERTED.


(V)           THE ISSUANCE OF CERTIFICATES FOR SHARES OF CONVERSION STOCK UPON
CONVERSION OF CONVERTIBLE PREFERRED STOCK SHALL BE MADE WITHOUT CHARGE TO THE
HOLDERS OF SUCH CONVERTIBLE PREFERRED STOCK FOR ANY ISSUANCE TAX IN RESPECT
THEREOF OR OTHER COST INCURRED BY THE CORPORATION IN CONNECTION WITH SUCH
CONVERSION AND THE RELATED ISSUANCE OF SHARES OF CONVERSION STOCK.  UPON
CONVERSION OF EACH SHARE OF CONVERTIBLE PREFERRED STOCK, THE CORPORATION SHALL
TAKE ALL SUCH ACTIONS AS ARE NECESSARY IN ORDER TO ENSURE THAT THE CONVERSION
STOCK ISSUABLE WITH RESPECT TO SUCH CONVERSION SHALL BE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE.


(VI)          THE CORPORATION SHALL NOT CLOSE ITS BOOKS AGAINST THE TRANSFER OF
CONVERTIBLE PREFERRED STOCK OR OF CONVERSION STOCK ISSUED OR ISSUABLE UPON
CONVERSION OF CONVERTIBLE PREFERRED STOCK IN ANY MANNER WHICH INTERFERES WITH
THE TIMELY CONVERSION OF CONVERTIBLE PREFERRED STOCK.  THE CORPORATION SHALL
ASSIST AND COOPERATE WITH ANY HOLDER OF SHARES REQUIRED TO MAKE ANY GOVERNMENTAL
FILINGS OR OBTAIN ANY GOVERNMENTAL APPROVAL PRIOR TO OR IN CONNECTION WITH ANY
CONVERSION OF SHARES HEREUNDER (INCLUDING, WITHOUT LIMITATION, MAKING ANY
FILINGS REQUIRED TO BE MADE BY THE CORPORATION AND THE CORPORATION SHALL PAY ALL
FILING FEES AND EXPENSES PAYABLE BY THE CORPORATION OR ANY SUCH HOLDER IN
CONNECTION THEREWITH).


(VII)         THE CORPORATION SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT
OF ITS AUTHORIZED BUT UNISSUED SHARES OF CONVERSION STOCK, SOLELY FOR THE
PURPOSE OF ISSUANCE UPON THE CONVERSION OF THE CONVERTIBLE PREFERRED STOCK, SUCH
NUMBER OF SHARES OF CONVERSION STOCK ISSUABLE UPON THE CONVERSION OF ALL
OUTSTANDING CONVERTIBLE PREFERRED STOCK.  ALL SHARES OF CONVERSION STOCK WHICH
ARE SO ISSUABLE SHALL, WHEN ISSUED, BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES.  THE CORPORATION SHALL
TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY TO ASSURE THAT ALL SUCH SHARES OF
CONVERSION STOCK MAY BE SO ISSUED WITHOUT VIOLATION OF ANY APPLICABLE LAW OR
GOVERNMENTAL REGULATION OR ANY REQUIREMENTS OF ANY DOMESTIC SECURITIES EXCHANGE
UPON WHICH SHARES OF CONVERSION STOCK MAY BE LISTED (EXCEPT FOR OFFICIAL NOTICE
OF ISSUANCE WHICH SHALL BE IMMEDIATELY DELIVERED BY THE CORPORATION UPON EACH
SUCH ISSUANCE).  THE CORPORATION SHALL NOT TAKE ANY ACTION WHICH WOULD CAUSE THE
NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF CONVERSION STOCK TO BE LESS THAN THE
NUMBER OF SUCH SHARES REQUIRED TO BE RESERVED HEREUNDER FOR ISSUANCE UPON
CONVERSION OF THE CONVERTIBLE PREFERRED STOCK.


(VIII)        IF ANY FRACTIONAL INTEREST IN A SHARE OF CONVERSION STOCK WOULD,
EXCEPT FOR THE PROVISIONS OF THIS SUBPARAGRAPH, BE DELIVERED UPON ANY CONVERSION
OF THE CONVERTIBLE PREFERRED STOCK, THE CORPORATION, IN LIEU OF DELIVERING THE
FRACTIONAL SHARE THEREFOR, SHALL EITHER ISSUE AN ADDITIONAL SHARE OR PAY AN
AMOUNT TO THE HOLDER THEREOF EQUAL TO THE PRODUCT OF (X) THE THEN CURRENT MARKET
PRICE PER SHARE OF COMMON STOCK TIMES (Y) SUCH FRACTIONAL INTEREST AS OF THE
DATE OF CONVERSION.


5D.          CONVERSION RATE.


(I)            THE INITIAL CONVERSION RATE SHALL BE [            ](1) SHARES OF
COMMON STOCK PER $1,000 OF ACCRETED VALUE (AS IT MAY BE ADJUSTED FROM TIME TO
TIME AS PROVIDED IN THIS CERTIFICATE, THE

--------------------------------------------------------------------------------


(1)           THE INITIAL CONVERSION PRICE WILL BE SET AT A 22% PREMIUM TO THE
5-DAY AVERAGE STOCK PRICE IMMEDIATELY PRIOR TO THE DAY AFTER ANNOUNCEMENT OF
CHILTON’S INVESTMENT, PROVIDED SUCH ANNOUNCEMENT IS MADE BEFORE THE MARKET
OPENS.  IF SUCH ANNOUNCEMENT IS MADE AFTER THE MARKET CLOSES, THEN THE 5-DAY
PERIOD SHALL BE THE 5-DAY AVERAGE STOCK PRICE IMMEDIATELY PRIOR TO THE SECOND
DAY AFTER ANNOUNCEMENT OF CHILTON’S INVESTMENT  THE INITIAL CONVERSION RATE WILL
BE $1,000 DIVIDED BY THE INITIAL CONVERSION PRICE.

5


--------------------------------------------------------------------------------



“CONVERSION RATE”).  IN ORDER TO PREVENT DILUTION OF THE CONVERSION RIGHTS
GRANTED UNDER THIS SECTION 5, THE CONVERSION RATE SHALL BE SUBJECT TO ADJUSTMENT
FROM TIME TO TIME PURSUANT TO SECTION 5E.


5E.           CONVERSION RATE.

The Conversion Rate shall be subject to adjustments from time to time as
follows:


(I)            SUBDIVISIONS AND COMBINATIONS.  IN CASE OUTSTANDING SHARES OF
COMMON STOCK SHALL BE SUBDIVIDED INTO A GREATER NUMBER OF SHARES OF COMMON
STOCK, THE CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY
FOLLOWING THE DAY UPON WHICH SUCH SUBDIVISION BECOMES EFFECTIVE SHALL BE
PROPORTIONATELY INCREASED, AND, CONVERSELY, IN CASE OUTSTANDING SHARES OF COMMON
STOCK SHALL BE COMBINED INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, THE
CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE
DAY UPON WHICH SUCH COMBINATION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY
REDUCED, SUCH INCREASE OR REDUCTION, AS THE CASE MAY BE, TO BECOME EFFECTIVE
IMMEDIATELY AFTER THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE DAY UPON
WHICH SUCH SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.


(II)           RECLASSIFICATION.  THE RECLASSIFICATION OF COMMON STOCK INTO
SECURITIES OTHER THAN COMMON STOCK (OTHER THAN ANY RECLASSIFICATION UPON A
CONSOLIDATION OR MERGER TO WHICH PARAGRAPH (VII) OF THIS SECTION 5E APPLIES)
SHALL BE DEEMED TO INVOLVE:

(A)           A DISTRIBUTION OF SUCH SECURITIES OTHER THAN COMMON STOCK TO ALL
HOLDERS OF COMMON STOCK, WHICH DISTRIBUTION SHALL BE TAKEN INTO ACCOUNT PURSUANT
TO SECTION 2B, AND

(B)           A SUBDIVISION OR COMBINATION, AS THE CASE MAY BE, OF THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION
INTO THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY THEREAFTER
(AND THE EFFECTIVE DATE OF SUCH RECLASSIFICATION SHALL BE DEEMED TO BE “THE DAY
UPON WHICH SUCH SUBDIVISION BECOMES EFFECTIVE” OR “THE DAY UPON WHICH SUCH
COMBINATION BECOMES EFFECTIVE,” AS THE CASE MAY BE, AND “THE DAY UPON WHICH SUCH
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE” WITHIN THE MEANING OF
PARAGRAPH (I) OF THIS SECTION 5E).


(III)          DE MINIMIS ADJUSTMENT.  NO ADJUSTMENT IN THE CONVERSION RATE
SHALL BE REQUIRED UNLESS SUCH ADJUSTMENT (PLUS ANY ADJUSTMENTS NOT PREVIOUSLY
MADE BY REASON OF THIS PARAGRAPH (III)) WOULD REQUIRE AN INCREASE OR DECREASE OF
AT LEAST ONE PERCENT IN SUCH RATE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS WHICH
BY REASON OF THIS PARAGRAPH (III) ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED
FORWARD AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.  ALL CALCULATIONS
UNDER THIS SECTION 5E SHALL BE MADE TO THE NEAREST CENT OR TO THE NEAREST
ONE-HUNDREDTH OF A SHARE, AS THE CASE MAY BE.


(IV)          VOLUNTARY INCREASES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE CORPORATION FROM TIME TO TIME MAY INCREASE THE CONVERSION RATE BY ANY AMOUNT
FOR ANY PERIOD OF TIME IF THE PERIOD IS AT LEAST TWENTY (20) BUSINESS DAYS, THE
INCREASE IS IRREVOCABLE DURING SUCH PERIOD, AND THE BOARD OF DIRECTORS SHALL
HAVE MADE A DETERMINATION THAT SUCH INCREASE WOULD BE IN THE BEST INTERESTS OF
THE CORPORATION, WHICH DETERMINATION SHALL BE CONCLUSIVE.

6


--------------------------------------------------------------------------------



(V)           NO ADJUSTMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 5E, NO ADJUSTMENT OF THE CONVERSION RATE SHALL BE REQUIRED TO BE MADE
(A) UPON THE ISSUANCE OF SHARES OF COMMON STOCK PURSUANT TO ANY PRESENT OR
FUTURE PLAN FOR THE REINVESTMENT OF DIVIDENDS, (B) UPON A CHANGE IN THE PAR
VALUE OF THE COMMON STOCK, (C) BECAUSE OF A TENDER OFFER, (D) BECAUSE OF AN
EXCHANGE OFFER OF THE CHARACTER DESCRIBED IN RULE 13E-4(H)(5) UNDER THE EXCHANGE
ACT OR ANY SUCCESSOR RULE THERETO, OR (E) FOR THE PAYMENT OF ANY DIVIDENDS OR
DISTRIBUTIONS UPON COMMON STOCK, WHETHER PAYABLE IN CASH, SECURITIES OR OTHER
PROPERTY, OTHER THAN ANY RIGHTS, WARRANTS OR OPTIONS TO WHICH SECTION 5E(VI) OR
SECTION 5E(VIII) APPLIES); PROVIDED THAT FOR THE AVOIDANCE OF DOUBT, THE
DIVIDENDS AND DISTRIBUTIONS REFERRED TO IN THIS CLAUSE (E) (OTHER THAN ANY
RIGHTS, WARRANTS OR OPTIONS TO WHICH SECTION 5E(VI) OR SECTION 5E(VIII) APPLIES)
SHALL BE TAKEN INTO ACCOUNT IN ANY CALCULATION MADE PURSUANT TO SECTION 2B.


(VI)          STOCKHOLDER RIGHTS PLAN.  RIGHTS OR WARRANTS DISTRIBUTED BY THE
CORPORATION TO ALL HOLDERS OF COMMON STOCK ENTITLING THE HOLDERS THEREOF TO
SUBSCRIBE FOR OR PURCHASE SHARES OF THE CORPORATION’S CAPITAL STOCK (EITHER
INITIALLY OR UNDER CERTAIN CIRCUMSTANCES), WHICH RIGHTS OR WARRANTS, UNTIL THE
OCCURRENCE OF A SPECIFIED EVENT OR EVENTS (“TRIGGER EVENT”) (I) ARE DEEMED TO BE
TRANSFERRED WITH SUCH SHARES OF COMMON STOCK, (II) ARE NOT EXERCISABLE, AND
(III) ARE ALSO ISSUED IN RESPECT OF FUTURE ISSUANCES OF COMMON STOCK SHALL NOT
BE DEEMED DISTRIBUTED FOR PURPOSES OF SECTION 2B OR SECTION 5E(VIII), AS
APPLICABLE, UNTIL THE OCCURRENCE OF THE EARLIEST TRIGGER EVENT.  IF THE
CORPORATION ADOPTS A STOCKHOLDER RIGHTS PLAN, IN LIEU OF ANY CALCULATION
PURSUANT TO SECTION 2B OR SECTION 5E(VIII), AS APPLICABLE, THE SHARES OF
CONVERTIBLE PREFERRED STOCK WILL BECOME ENTITLED TO RECEIVE UPON CONVERSION, IN
ADDITION TO THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION, ANY ASSOCIATED
RIGHTS TO THE SAME EXTENT AS HOLDERS OF THE COMMON STOCK.


(VII)         PROVISION IN CASE OF CONSOLIDATION, MERGER OR SALE OF ASSETS.  IN
CASE OF ANY MERGER OR CONSOLIDATION OF THE CORPORATION WITH OR INTO ANY OTHER
PERSON (OTHER THAN A MERGER THAT DOES NOT RESULT IN ANY RECLASSIFICATION,
CONVERSION, EXCHANGE OR CANCELLATION OF OUTSTANDING SHARES OF COMMON STOCK OF
THE CORPORATION) OR ANY CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE
GRANT OF SECURITY INTEREST) OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE CORPORATION (OTHER THAN A SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE CORPORATION THAT DOES NOT RESULT IN ANY RECLASSIFICATION,
CONVERSION, EXCHANGE OR CANCELLATION OF OUTSTANDING SHARES OF COMMON STOCK OF
THE CORPORATION), THE PERSON FORMED BY SUCH CONSOLIDATION OR RESULTING FROM SUCH
MERGER OR WHICH ACQUIRES SUCH ASSETS, AS THE CASE MAY BE, SHALL MAKE APPROPRIATE
PROVISION (INCLUDING PROVIDING FOR ADJUSTMENTS THAT, FOR EVENTS SUBSEQUENT
THERETO, SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS
PROVIDED FOR IN SECTION 2B AND THIS SECTION 5E) SO THAT THE HOLDERS OF EACH
SHARE OF CONVERTIBLE PREFERRED STOCK THEN OUTSTANDING SHALL HAVE THE RIGHT
THEREAFTER TO CONVERT SUCH SHARE ONLY INTO THE KIND AND AMOUNT OF SECURITIES,
CASH AND OTHER PROPERTY RECEIVABLE UPON SUCH CONSOLIDATION, MERGER, CONVEYANCE,
SALE, TRANSFER, LEASE (OTHER THAN A MERE GRANT OF SECURITY INTEREST) OR OTHER
DISPOSITION BY A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK OF THE
CORPORATION INTO WHICH SUCH SHARE MIGHT HAVE BEEN CONVERTED IMMEDIATELY PRIOR TO
SUCH CONSOLIDATION, MERGER, CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE
GRANT OF SECURITY INTEREST) OR OTHER DISPOSITION, ASSUMING SUCH HOLDER OF COMMON
STOCK OF THE CORPORATION (I) IS NOT (A) A PERSON WITH WHICH THE CORPORATION
CONSOLIDATED OR MERGED WITH OR INTO OR WHICH MERGED INTO OR WITH THE CORPORATION
OR TO WHICH SUCH CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE GRANT OF
SECURITY INTEREST) OR OTHER DISPOSITION WAS MADE, AS THE CASE MAY BE (A
“CONSTITUENT PERSON”), OR (B)  AN AFFILIATE OF A CONSTITUENT PERSON AND (II)
FAILED TO EXERCISE HIS RIGHTS OF ELECTION, IF ANY, AS TO THE KIND OR AMOUNT OF
SECURITIES, CASH AND OTHER PROPERTY RECEIVABLE UPON SUCH CONSOLIDATION, MERGER,
CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE GRANT OF SECURITY INTEREST)
OR OTHER DISPOSITION (PROVIDED THAT IF THE KIND OR AMOUNT OF SECURITIES, CASH
AND OTHER PROPERTY RECEIVABLE UPON SUCH CONSOLIDATION, MERGER, CONVEYANCE, SALE,
TRANSFER, LEASE (OTHER THAN A MERE GRANT OF SECURITY INTEREST) OR OTHER
DISPOSITION IS NOT THE SAME FOR EACH SHARE OF COMMON STOCK OF THE CORPORATION
HELD IMMEDIATELY PRIOR TO SUCH CONSOLIDATION, MERGER, CONVEYANCE, SALE,
TRANSFER, LEASE (OTHER THAN A MERE GRANT OF SECURITY

7


--------------------------------------------------------------------------------



INTEREST) OR OTHER DISPOSITION BY OTHERS THAN A CONSTITUENT PERSON OR AN
AFFILIATE THEREOF AND IN RESPECT OF WHICH SUCH RIGHTS OF ELECTION SHALL NOT HAVE
BEEN EXERCISED (“NON-ELECTING SHARE”), THEN FOR THE PURPOSE OF THIS PARAGRAPH
(VII) THE KIND AND AMOUNT OF SECURITIES, CASH AND OTHER PROPERTY RECEIVABLE UPON
SUCH CONSOLIDATION, MERGER, CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE
GRANT OF SECURITY INTEREST) OR OTHER DISPOSITION BY THE HOLDERS OF EACH
NON-ELECTING SHARE SHALL BE DEEMED TO BE THE KIND AND AMOUNT SO RECEIVABLE PER
SHARE BY A PLURALITY OF THE NON-ELECTING SHARES).  THE ABOVE PROVISIONS OF THIS
PARAGRAPH (VII) SHALL SIMILARLY APPLY TO SUCCESSIVE CONSOLIDATIONS, MERGERS,
CONVEYANCES, SALES, TRANSFERS OR LEASES (OTHER THAN A MERE GRANT OF SECURITY
INTEREST).


(VIII)        COMMON STOCK ISSUED AT BELOW MARKET PRICE.  IN CASE THE
CORPORATION SHALL ISSUE RIGHTS, WARRANTS OR OPTIONS TO ALL HOLDERS OF ITS COMMON
STOCK ENTITLING THEM TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK AT A
PRICE PER SHARE LESS THAN THE CURRENT MARKET PRICE PER SHARE OF THE COMMON STOCK
ON THE DATE FIXED FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
RIGHTS, WARRANTS OR OPTIONS (OTHER THAN ANY RIGHTS, OPTIONS OR WARRANTS THAT BY
THEIR TERMS WILL ALSO BE ISSUED TO ANY HOLDER UPON CONVERSION OF A SHARE OF
CONVERTIBLE PREFERRED STOCK INTO SHARES OF COMMON STOCK WITHOUT ANY ACTION
REQUIRED BY THE CORPORATION OR ANY OTHER PERSON), IN LIEU OF ANY CALCULATION
PURSUANT TO SECTION 2B, THE CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS
ON THE DAY FOLLOWING THE DATE FIXED FOR SUCH DETERMINATION SHALL BE INCREASED BY
DIVIDING

(A)           THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH DATE, BY

(B)           A FRACTION OF WHICH

(X)            THE NUMERATOR SHALL BE THE SUM OF (A) THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED FOR SUCH
DETERMINATION PLUS (B) THE NUMBER OF SHARES OF COMMON STOCK THAT THE AGGREGATE
OF THE OFFERING PRICE OF THE TOTAL NUMBER OF SHARES OF COMMON STOCK SO OFFERED
FOR SUBSCRIPTION OR PURCHASE WOULD PURCHASE AT SUCH CURRENT MARKET PRICE, AND

(Y)           THE DENOMINATOR SHALL BE THE SUM OF (A) THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED FOR SUCH
DETERMINATION PLUS (B) THE NUMBER OF SHARES OF COMMON STOCK SO OFFERED FOR
SUBSCRIPTION OR PURCHASE,

SUCH INCREASE TO BECOME EFFECTIVE IMMEDIATELY AFTER THE OPENING OF BUSINESS ON
THE DAY FOLLOWING THE DATE FIXED FOR SUCH DETERMINATION.  IF, AFTER ANY SUCH
DATE FIXED FOR DETERMINATION, ANY SUCH RIGHTS, OPTIONS OR WARRANTS ARE NOT IN
FACT ISSUED, OR ARE NOT EXERCISED PRIOR TO THE EXPIRATION THEREOF, THE
CONVERSION RATE SHALL BE IMMEDIATELY READJUSTED, EFFECTIVE AS OF THE DATE SUCH
RIGHTS, OPTIONS OR WARRANTS EXPIRE, OR THE DATE THE BOARD OF DIRECTORS
DETERMINES NOT TO ISSUE SUCH RIGHTS, OPTIONS OR WARRANTS, TO THE CONVERSION RATE
THAT WOULD HAVE BEEN IN EFFECT IF THE UNEXERCISED RIGHTS, OPTIONS OR WARRANTS
HAD NEVER BEEN GRANTED OR SUCH DETERMINATION DATE HAD NOT BEEN FIXED, AS THE
CASE MAY BE.  FOR THE PURPOSES OF THIS SECTION 5E(VIII), THE NUMBER OF SHARES OF
COMMON STOCK AT ANY TIME OUTSTANDING SHALL NOT INCLUDE SHARES HELD IN THE
TREASURY OF THE CORPORATION BUT SHALL INCLUDE SHARES ISSUABLE IN RESPECT OF
SCRIP CERTIFICATES ISSUED IN LIEU OF FRACTIONS OF SHARES OF COMMON STOCK.  THE
CORPORATION SHALL NOT ISSUE ANY RIGHTS, WARRANTS OR OPTIONS IN RESPECT OF SHARES
OF COMMON STOCK HELD IN THE TREASURY OF THE CORPORATION.  FOR THE AVOIDANCE OF
DOUBT, ANY RIGHTS, WARRANTS OR OPTIONS SUBJECT TO THIS SECTION 5E(VIII), AND ANY
SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE THEREOF, SHALL NOT BE TAKEN INTO
ACCOUNT FOR ANY PURPOSE UNDER SECTION 2B, AND THE SOLE RIGHT OF A HOLDER OF
CONVERTIBLE PREFERRED STOCK UNDER THIS CERTIFICATE WITH RESPECT TO SUCH RIGHTS,
WARRANTS OR OPTIONS AND ANY SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE
THEREOF SHALL BE THE ADJUSTMENT IN THE CONVERSION RATE PURSUANT TO THIS SECTION
5E(VIII).

8


--------------------------------------------------------------------------------



5F.           NOTICE OF ADJUSTMENTS OF CONVERSION RATE.

Whenever the Conversion Rate is adjusted as herein provided, (i) the Corporation
shall compute the adjusted Conversion Rate in accordance with Section 5E; and
(ii) upon each such adjustment, a notice stating that the Conversion Rate has
been adjusted and setting forth the adjusted Conversion Rate shall be provided
by the Corporation to all holders of the Convertible Preferred Stock.


5G.          NOTICE OF CERTAIN CORPORATE ACTION.

In case:


(I)            THE CORPORATION SHALL DECLARE A DIVIDEND (OR ANY OTHER
DISTRIBUTION) ON ITS COMMON STOCK, OR SHALL AUTHORIZE THE GRANTING TO ALL OR
SUBSTANTIALLY ALL OF THE HOLDERS OF ITS COMMON STOCK OF RIGHTS, OPTIONS OR
WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY SHARES OF CAPITAL STOCK OF ANY CLASS
OR OF ANY OTHER RIGHTS, IN ANY SUCH CASE THAT WOULD RESULT IN AN EXTRAORDINARY
DIVIDEND PURSUANT TO SECTION 2B OR AN ADJUSTMENT IN THE CONVERSION RATE PURSUANT
TO SECTION 5E(VIII);


(II)           OF ANY RECLASSIFICATION OF THE COMMON STOCK, OR OF ANY
CONSOLIDATION, MERGER OR SHARE EXCHANGE TO WHICH THE CORPORATION IS A PARTY AND
FOR WHICH APPROVAL OF ANY STOCKHOLDERS OF THE CORPORATION IS REQUIRED, OR OF THE
CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE GRANT OF SECURITY INTEREST)
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CORPORATION;


(III)          OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE CORPORATION;


(IV)          OF ANY VOLUNTARY INCREASE IN THE CONVERSION RATE PURSUANT TO
SECTION 5E(IV); OR


(V)           THE CORPORATION SHALL TAKE ANY OTHER ACTION REQUIRING ADJUSTMENT
TO THE CONVERSION RATE;

then the Corporation shall cause to be provided to all holders of Convertible
Preferred Stock, (1) at least ten (10) days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) in the case of clause
(i) above, the date on which a record is to be taken for the purpose of such
dividend, distribution, rights, options or warrants, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution, rights, options or warrants are to be
determined, (y) in the case of clause (ii) or (iii) above, the date on which
such reclassification, consolidation, merger, conveyance, transfer, sale, lease
(other than a mere grant of security interest), dissolution, liquidation or
winding up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, conveyance, transfer, sale,
lease, dissolution, liquidation or winding up, and (z) in the case of clause (v)
above, the date on which such other action is expected to become effective, and
(2) in the case of clause (iv) above, the increased Conversion Rate and the
period during which it will be in effect.  Neither the failure to give such
notice or the notice referred to in the following paragraph nor any defect
therein shall affect the legality or validity of the proceedings described in
clauses (i) through (v) of this Section 5G.


SECTION 6.       COMPLIANCE WITH SECURITIES LAWS; LEGENDS.


(I)            NONE OF THE SHARES OF CONVERTIBLE PREFERRED STOCK NOR ANY
CONVERSION STOCK MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF

9


--------------------------------------------------------------------------------



THE SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES LAWS, OR PURSUANT TO AN
EXEMPTION THEREFROM, AND IN EACH CASE IN COMPLIANCE WITH THE TERMS OF THIS
CERTIFICATE AND THE RESTRICTIONS SET FORTH IN THE TEXT OF THE RESTRICTIVE LEGEND
REQUIRED TO BE SET FORTH ON THE SHARES OF CONVERTIBLE PREFERRED STOCK AND THE
SHARES OF CONVERSION STOCK PURSUANT TO CLAUSE (II) OF THIS SECTION 6.  THE
CORPORATION SHALL BE ENTITLED TO GIVE STOP TRANSFER ORDERS TO ITS TRANSFER AGENT
WITH RESPECT TO THE SHARES OF CONVERTIBLE PREFERRED STOCK IN ORDER TO ENFORCE
THE FOREGOING RESTRICTIONS.


(II)           EACH CERTIFICATE REPRESENTING SHARES OF CONVERTIBLE PREFERRED
STOCK AND EACH CERTIFICATE REPRESENTING SHARES OF CONVERSION STOCK SHALL CONTAIN
A LEGEND SUBSTANTIALLY TO THE FOLLOWING EFFECT (IN ADDITION TO ANY LEGENDS
REQUIRED UNDER APPLICABLE SECURITIES LAWS):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN  APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION REASONABLY
SATISFACTORY TO EACH OF THEM.

To the extent that the circumstances or provisions requiring the above legend
have ceased to be effective, the Corporation will upon request reissue
certificates without the legend.


SECTION 7.               REGISTRATION OF TRANSFER.  THE CORPORATION SHALL KEEP
AT ITS PRINCIPAL OFFICE A REGISTER FOR THE REGISTRATION OF CONVERTIBLE PREFERRED
STOCK.  UPON THE SURRENDER OF ANY CERTIFICATE REPRESENTING CONVERTIBLE PREFERRED
STOCK AT SUCH PLACE, THE CORPORATION SHALL, AT THE REQUEST OF THE RECORD HOLDER
OF SUCH CERTIFICATE, EXECUTE AND DELIVER (AT THE CORPORATION’S EXPENSE) A NEW
CERTIFICATE OR CERTIFICATES IN EXCHANGE THEREFOR REPRESENTING IN THE AGGREGATE
THE NUMBER OF SHARES OF CONVERTIBLE PREFERRED STOCK REPRESENTED BY THE
SURRENDERED CERTIFICATE.  EACH SUCH NEW CERTIFICATE SHALL BE REGISTERED IN SUCH
NAME AND SHALL REPRESENT SUCH NUMBER OF SHARES OF CONVERTIBLE PREFERRED STOCK AS
IS REQUESTED BY THE HOLDER OF THE SURRENDERED CERTIFICATE AND SHALL BE
SUBSTANTIALLY IDENTICAL IN FORM TO THE SURRENDERED CERTIFICATE, AND DIVIDENDS
SHALL ACCRUE ON THE CONVERTIBLE PREFERRED STOCK REPRESENTED BY SUCH NEW
CERTIFICATE FROM THE DATE TO WHICH DIVIDENDS HAVE BEEN FULLY PAID ON SUCH
CONVERTIBLE PREFERRED STOCK REPRESENTED BY THE SURRENDERED CERTIFICATE.


SECTION 8.               REPLACEMENT.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION (AN AFFIDAVIT OF THE REGISTERED HOLDER SHALL BE
SATISFACTORY) OF THE OWNERSHIP AND THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
ANY CERTIFICATE EVIDENCING SHARES OF CONVERTIBLE PREFERRED STOCK, AND IN THE
CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON RECEIPT OF INDEMNITY
REASONABLY SATISFACTORY TO THE CORPORATION (PROVIDED THAT IF THE HOLDER IS A
FINANCIAL INSTITUTION OR OTHER INSTITUTIONAL INVESTOR ITS OWN AGREEMENT SHALL BE
SATISFACTORY), OR, IN THE CASE OF ANY SUCH MUTILATION UPON SURRENDER OF SUCH
CERTIFICATE, THE CORPORATION SHALL (AT ITS EXPENSE) EXECUTE AND DELIVER IN LIEU
OF SUCH CERTIFICATE A NEW CERTIFICATE OF LIKE KIND REPRESENTING THE NUMBER OF
SHARES OF CONVERTIBLE PREFERRED STOCK OF SUCH CLASS REPRESENTED BY

10


--------------------------------------------------------------------------------



SUCH LOST, STOLEN, DESTROYED OR MUTILATED CERTIFICATE AND DATED THE DATE OF SUCH
LOST, STOLEN, DESTROYED OR MUTILATED CERTIFICATE, AND DIVIDENDS SHALL ACCRUE ON
THE CONVERTIBLE PREFERRED STOCK REPRESENTED BY SUCH NEW CERTIFICATE FROM THE
DATE TO WHICH DIVIDENDS HAVE BEEN FULLY PAID ON SUCH LOST, STOLEN, DESTROYED OR
MUTILATED CERTIFICATE.


SECTION 9.               DEFINITIONS.

“beneficial ownership” shall be calculated in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York City, New York
are authorized or required bylaw, regulation or executive order to close.

“Change of Control” means the occurrence of any of the following:

(1)           THE ACQUISITION BY ANY PERSON (INCLUDING ANY SYNDICATE OR GROUP
DEEMED TO BE A “PERSON” UNDER SECTION 13(D)(3) OF THE EXCHANGE ACT) OF
BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, THROUGH A PURCHASE, MERGER OR
OTHER ACQUISITION TRANSACTION OR SERIES OF TRANSACTIONS, OF SHARES OF CAPITAL
STOCK OF THE CORPORATION ENTITLING SUCH PERSON TO EXERCISE 50% OR MORE OF THE
TOTAL VOTING POWER OF ALL SHARES OF VOTING STOCK OF THE CORPORATION, OTHER THAN
(A) ANY SUCH ACQUISITION BY THE CORPORATION, ANY SUBSIDIARY OF THE CORPORATION
OR ANY EMPLOYEE BENEFIT PLAN OF THE CORPORATION OR (B) ANY SUCH ACQUISITION BY
ANY HOLDING COMPANY WHICH AFTER THE OCCURRENCE OF SUCH ACQUISITION OWNS 100% OF
THE TOTAL VOTING POWER OF ALL SHARES OF VOTING STOCK OF THE CORPORATION (SO LONG
AS NO CHANGE OF CONTROL WOULD OTHERWISE HAVE OCCURRED IN RESPECT OF THE VOTING
STOCK OF SUCH HOLDING COMPANY);

(2)           ANY CONSOLIDATION OF THE CORPORATION WITH, OR MERGER OF THE
CORPORATION INTO, ANY OTHER PERSON, ANY MERGER OF ANOTHER PERSON INTO THE
CORPORATION, OR ANY CONVEYANCE, SALE, TRANSFER, LEASE (OTHER THAN A MERE GRANT
OF SECURITY INTEREST) OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE CORPORATION TO ANOTHER PERSON, OTHER THAN (A) ANY SUCH TRANSACTION
(X) THAT DOES NOT RESULT IN ANY RECLASSIFICATION, CONVERSION, EXCHANGE OR
CANCELLATION OF OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION AND (Y)
PURSUANT TO WHICH THE HOLDERS OF 50% OR MORE OF THE TOTAL VOTING POWER OF ALL
SHARES OF THE CORPORATION’S CAPITAL STOCK ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH TRANSACTION HAVE THE ENTITLEMENT
TO EXERCISE, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VOTING POWER OF
ALL SHARES OF CAPITAL STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE CONTINUING OR SURVIVING CORPORATION IMMEDIATELY AFTER SUCH
TRANSACTION, (B) ANY TRANSACTION WHICH IS EFFECTED SOLELY TO CHANGE THE
JURISDICTION OF INCORPORATION OF THE CORPORATION AND RESULTS IN A
RECLASSIFICATION, CONVERSION OR EXCHANGE OF OUTSTANDING SHARES OF COMMON STOCK
INTO SOLELY SHARES OF COMMON STOCK OF THE SURVIVING ENTITY), AND (C) ANY SUCH
TRANSACTION WITH A HOLDING COMPANY WHICH AFTER THE OCCURRENCE OF SUCH
TRANSACTION OWNS 100% OF THE TOTAL VOTING POWER OF ALL SHARES OF VOTING STOCK OF
THE CORPORATION (SO LONG AS NO CHANGE OF CONTROL WOULD OTHERWISE HAVE OCCURRED
IN RESPECT OF THE VOTING STOCK OF SUCH HOLDING COMPANY); OR

(3)           THE FIRST DAY ON WHICH A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE CORPORATION ARE NOT CONTINUING DIRECTORS.

“Closing Price Per Share” means, with respect to the Common Stock, for any day,
(i) the last reported sale price regular way on The New York Stock Exchange or,
(ii) if the Common

11


--------------------------------------------------------------------------------


Stock is not quoted on The New York Stock Exchange, the last reported sale price
regular way per share or, in case no such reported sale takes place on such day,
the average of the reported closing bid and asked prices regular way, in either
case, on the principal national securities exchange on which the Common Stock is
listed or admitted to trading, (iii) if the Common Stock is not quoted on The
New York Stock Exchange or listed or admitted to trading on any national
securities exchange, the average of the closing bid and asked prices in the
over-the-counter market as furnished by any New York Stock Exchange member firm
selected from time to time by the Corporation for that purpose.

“Common Stock” means the Corporation’s common stock, par value $.01 per share.

 “Continuing Directors” means, as of any date of determination, any member of
the Board of Directors of the Corporation who:  (1)  was a member of such Board
of Directors on the date of this Certificate; or (2) was nominated for election
or elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

“Conversion Price” means, as of any date of determination, $1,000 divided by the
Conversion Rate then in effect.

“Conversion Stock” means Common Stock; provided that if there is a change such
that the securities issuable upon conversion of the Convertible Preferred Stock
are issued by an entity other than the Corporation or there is a change in the
type or class of securities so issuable, then the term “Conversion Stock” shall
mean one share of the security issuable upon conversion of the Convertible
Preferred if such security is issuable in shares, or shall mean the smallest
unit in which such security is issuable if such security is not issuable in
shares.

“Current Market Price” per share of Common Stock on any date shall be calculated
by the Corporation and be the average of the daily Closing Prices Per Share for
the five consecutive Trading Days selected by the Corporation commencing not
more than ten (10) Trading Days before, and ending not later than the earlier of
the day in question and the day before the “ex date” with respect to the
issuance or distribution requiring such computation.  For purposes of this
paragraph, the term “‘ex date,” when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades regular way
in the applicable securities market or on the applicable securities exchange
without the right to receive such issuance or distribution.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 “Issue Date” means the date of issuance of the Convertible Preferred Stock.

 “Junior Securities” means any shares of Common Stock of the Corporation and any
shares of Preferred Stock specifically designated as junior to the Convertible
Preferred Stock with respect to the payment of dividends and distributions, in
the liquidation, dissolution, winding up, or upon any other distribution of the
assets of, the Corporation.

“Parity Securities” means any shares of Preferred Stock, including the Series A
Perpetual Preferred Stock, or other equity securities of the Corporation that do
not by their terms expressly provide that they rank senior to or junior to the
Convertible Preferred Stock with respect to the payment of dividends and
distributions, in the liquidation, dissolution, winding up, or upon any other
distribution of the assets of, the Corporation.

12


--------------------------------------------------------------------------------


“Person” means an individual, a partnership, a corporation, a limited liability
company, a limited liability, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

“redemption date” as to any share of Convertible Preferred Stock means the
applicable date specified herein in the case of any redemption; provided that no
such date shall be a redemption date unless the applicable redemption price is
actually paid in full on such date, and if not so paid in full, the redemption
date shall be the date on which such amount is fully paid.

“Stated Value” of any share of Convertible Preferred Stock as of any particular
date shall be equal to $1,000. For the avoidance of doubt, no dividend paid on
any share of Convertible Preferred Stock shall constitute an offset to or credit
against such share’s Stated Value.

“Trading Day” means (i) if the Common Stock is quoted on The New York Stock
Exchange or any other system of automated dissemination of quotations of
securities prices, days on which trades may be effected through such system,
(ii) if the Common Stock is listed or admitted for trading on any national or
regional securities exchange, days on which such national or regional securities
exchange is open for business, or (iii) if the Common Stock is not listed on a
national or regional securities exchange or quoted on The New York Stock
Exchange or any other system of automated dissemination of quotation of
securities prices, days on which the Common Stock is traded regular way in the
over-the-counter market and for which a closing bid and a closing asked price
for the Common Stock are available.

“Voting Stock” of a Person means capital stock of such Person entitled to vote
generally in the elections of directors of such Person.


SECTION 10.             AMENDMENT AND WAIVER.  NO AMENDMENT, MODIFICATION,
ALTERATION, REPEAL OR WAIVER OF ANY PROVISION OF SECTIONS 1 THROUGH 9 OR THIS
SECTION 10 SHALL BE BINDING OR EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE HOLDERS OF A MAJORITY OF THE CONVERTIBLE PREFERRED STOCK OUTSTANDING AT THE
TIME SUCH ACTION IS TAKEN.


SECTION 11.             NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREUNDER, ALL NOTICES REFERRED TO HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE
PREPAID, OR BY REPUTABLE OVERNIGHT COURIER SERVICE, CHARGES PREPAID, AND SHALL
BE DEEMED TO HAVE BEEN GIVEN WHEN SO MAILED OR SENT (I) TO THE CORPORATION, AT
ITS PRINCIPAL EXECUTIVE OFFICES AND (II) TO ANY STOCKHOLDER, AT SUCH HOLDER’S
ADDRESS AS IT APPEARS IN THE STOCK RECORDS OF THE CORPORATION (UNLESS OTHERWISE
INDICATED BY ANY SUCH HOLDER).

[signature page follows]

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
of the Powers, Preferences and Relative, Participating, Optional and Other
Special Rights, and Qualifications, Limitations and Restrictions Thereof, of
Series B Convertible Preferred Stock of IHOP Corp. to be executed by
[                ], its [            ], this      day of          200[   ].

IHOP CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Exhibit 1

IHOP CORP.

CONVERSION NOTICE

SERIES B CONVERTIBLE PREFERRED STOCK

Reference is made to the Certificate of Designations of the Powers, Preferences
and Relative, Participating, Optional and Other Special Rights, and
Qualifications, Limitations and Restrictions Thereof, of Series B Convertible
Preferred Stock of IHOP Corp. (the “Certificate of Designations”).  In
accordance with and pursuant to the Certificate of Designations, the undersigned
hereby irrevocably elects to convert the number of shares of Series B
Convertible Preferred Stock, par value $1.00 per share (the “Convertible
Preferred Stock”), of IHOP Corp., a Delaware corporation (the “Corporation”),
indicated below into shares of Common Stock, par value $.01 per share (the
“Common Stock”), of the Corporation, in accordance with the terms of the
Certificate of Designations, and directs that the shares of Common Stock
issuable and deliverable upon such conversion, together with any check in
payment for cash, if any, payable for fractional shares and any shares of
Convertible Preferred Stock representing any unconverted shares, be issued and
delivered to the registered holder unless a different name has been indicated
below.  Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Certificate of Designations.  If shares, or any
portion of the shares of Convertible Preferred Stock not converted, are to be
issued in the name of a person other than the undersigned, the undersigned will
provide the appropriate information below and pay all transfer taxes payable
with respect thereto.

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Transfer Agent for the Common Stock, which requirements
include membership or participation in the Security Transfer Agent Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Note Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

 

Signature Guarantee

 

Exhibit 1-1


--------------------------------------------------------------------------------


Fill in the registration of shares of Common Stock, if any, if to be issued, and
any portion of the shares of Convertible Preferred Stock not converted, if any,
to be delivered, and the person to whom cash and payment for fractional shares
is to be made, if to be made, other than to and in the name of the registered
holder:

Please print name and address

 

(Name)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

 

DTC Account No.

 

(if shares not converted are to be credited):

 

 

 

 

 

 

 

 

Number of shares to be converted

 

 (if less than all):

 

 

 

$

 

 

 

 

 

 

 

 

Social Security or Other Taxpayer

 

 Identification Number:

 

 

 

 

 

 

 

 

 

Stock certificate no(s). of shares of Convertible Preferred Stock to be
converted:

 

 

 

 

Exhibit 1-2


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

[attached]

B-1


--------------------------------------------------------------------------------


IHOP CORP.

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
[                 ], 200[   ], by and among IHOP Corp., a Delaware corporation
(the “Company”), and the persons identified on Schedule A hereto (each, an
“Investor” and, collectively, the “Investors”).

WHEREAS the Investors are a party to that Stock Purchase Agreement, dated as of
July 15, 2007, among the Investors and the Company (the “Purchase Agreement”),
pursuant to which, on the date hereof, the Investors purchased from the Company,
for a cash purchase price of $35,000,000, 35,000 shares of Series B Convertible
Preferred Stock, par value $1.00 per share, of the Company (the “Convertible
Preferred Stock”), which Convertible Preferred Stock is convertible into shares
of common stock, par value $.01 per share, of the Company (the “Common Stock”);
and

WHEREAS, the Investor and the Company desire to enter into this Agreement to set
forth certain registration rights of Investor with respect to such shares of
Convertible Preferred Stock and the Common Stock into which such shares of
Convertible Preferred Stock may be converted in accordance with the terms
thereof.

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth herein, the parties mutually
agree as follows:

Section 1.                  Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

“Affiliate” of any Person shall mean any other Person who either directly or
indirectly is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized by law, regulation or executive order to close.

“Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.

“Company Registration” has the meaning set forth in Section 2.2 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.

“Holder” shall mean the Investors and each Permitted Transferee of any
Investor.  For purposes of this Agreement, the Company may deem the registered
holder of a Registrable Security as the Holder thereof.

“Material Development Condition” shall have the meaning set forth in
Section 2.4(b) hereof.


--------------------------------------------------------------------------------


“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, trust or unincorporated organization, a government or
agency or political subdivision thereof or any other entity.

“Permitted Transferee” shall mean a transferee of Registrable Securities.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Registrable Securities” shall mean the shares of Common Stock issuable upon
conversion of the shares of Convertible Preferred Stock, in accordance with its
terms, held by the Investors as of the date hereof and any other securities
issued or issuable with respect to such shares of Common Stock as a result of or
in connection with any stock dividend, stock split or reverse stock split,
combination, reclassification, merger, consolidation or similar transaction in
respect of such shares of Common Stock (“Successor Securities”); provided, that
any shares of Common Stock and any Successor Securities held by the Investors or
any other Holder shall cease to be Registrable Securities upon the earliest of
the following:  (i) a registration statement registering such shares of Common
Stock or Successor Securities, as the case may be, under the Securities Act has
been declared or becomes effective and such shares of Common Stock or Successor
Securities, as the case may be, have been sold or otherwise transferred by the
Holder or owner thereof pursuant to such effective registration statement;
(ii) such shares of Common Stock or Successor Securities, as the case may be,
are sold or otherwise transferred to the public pursuant to Rule 144; or (iii)
all such shares of Common Stock or Successor Securities, as the case may be,
held by such Holder may be sold in a single transaction without registration in
compliance with Rule 144(k) under the Securities Act.

“Registration Expenses” shall have the meaning set forth in Section 2.5 hereof.

“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.

“Requesting Securityholder Registration” has the meaning set forth in Section
2.2 hereof.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 “SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.

“Underwritten Offering” shall mean a registered offering in which shares of
Common Stock are sold to an underwriter for reoffering to the public.

2


--------------------------------------------------------------------------------


Section 2.     Registration Rights.

2.1       Demand Registrations.

(a)          Demand.  Upon the written request of Holders owning at least
one-third of the Registrable Securities that the Company effect an offering of
Registrable Securities on a Registration Statement under the Securities Act and
specifying the aggregate number of Registrable Securities to be registered and
the intended method of disposition thereof, the Company shall, subject to
Section 2.4(b) hereof, use its commercially reasonable efforts to effect the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by the Investor as soon as
practicable; provided, however, that the Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1(a):

(i)                                    unless the Registrable Securities
requested to be included therein constitute at least 50% of the shares of Common
Stock into which the Convertible Preferred Stock is convertible on the date of
this Agreement;

(ii)                                after the Company has effected one (1) such
registration; or

(iii)                            during the period commencing with the date
thirty (30) days prior to the Company’s good faith estimate of the date of
filing of, and ending on a date ninety (90) days after the effective date of, a
Company Registration, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective; provided, that, if the Company abandons such Company Registration,
the Company shall promptly notify the Holders requesting a registration pursuant
to this Section 2.1(a).

The Holders requesting a registration pursuant to this Section 2.1(a) may, at
any time prior to the effective date of the Registration Statement relating to a
registration requested pursuant to this Section 2.1(a), revoke such request by
providing a written notice to the Company revoking such request and, if
applicable, request withdrawal of any Registration Statement filed with the SEC,
and the Company shall use its commercially reasonable efforts to so withdraw
such Registration Statement.  A registration requested pursuant to this Section
2.1(a) shall not be deemed to have been effected unless a Registration Statement
with respect thereto has become effective and the Registrable Securities
registered thereunder for sale are sold thereunder or are not so sold solely by
reason of an act or omission by the Investor; provided, however, that if such
registration does not become effective after the Company has filed it solely by
reason of the Investor’s revocation of its registration request or refusal to
proceed (other than a refusal to proceed based upon the advice of counsel
relating to a matter with respect to the Company), then such registration shall
be deemed to have been effected unless the Investor shall have elected to pay
all Registration Expenses and any out-of-pocket expenses of any party required
to be borne by the Company pursuant hereto.

(b)          Effectiveness of Registration Statement.  Subject to Section
2.4(b), the Company agrees to use its commercially reasonable efforts to (i)
cause the Registration Statement relating to any demand registration pursuant to
this Section 2.1 to become effective as promptly as practicable following a
request for registration under Section 2.1(a), and (ii) thereafter keep such
Registration Statement effective continuously for the period specified in the
next succeeding paragraph.

Except as provided in the last paragraph of Section 2.1(a) above, a demand
registration requested pursuant to this Section 2.1 will not be deemed to have
been effected:

3


--------------------------------------------------------------------------------


(i)                                    unless the Registration Statement
relating thereto has become effective under the Securities Act and remained
continuously effective (except as otherwise permitted under this Agreement) for
a period ending on the earlier of (x) the date which is ninety (90) days after
the effective date of such Registration Statement (subject to extension as
provided in Sections 2.3(b) and 2.4(b)) and (y) the date on which all
Registrable Securities covered by such Registration Statement have been sold and
the distribution contemplated thereby has been completed;

(ii)                                if, after it has become effective, such
registration is interfered with for any reason by any stop order, injunction or
other order or requirement of the SEC or any other governmental authority, or as
a result of the initiation of any proceeding for such a stop order by the SEC
through no fault of the Holders, and the result of such interference is to
prevent the Holders from disposing of such Registrable Securities proposed to be
sold in accordance with the intended methods of disposition, or

(iii)                            if the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with any
Underwritten Offering shall not be satisfied or waived with the consent of the
participating Holders, other than as a result of any breach by any Holder or any
underwriter of its obligations thereunder or hereunder.

(c)          Inclusion of Other Securities; Cutback.  The Company, and any other
holder of the Company’s securities who has registration rights, may include its
securities in any demand registration effected pursuant to this Section 2.1 on a
basis no less favorable to the Holders than that of any other holder of the
Common Stock of the Company who has registration rights; provided, however, that
if the managing underwriter of a proposed Underwritten Offering contemplated
thereby advises the Holders in writing that the total amount or kind of
securities to be included in such proposed public offering exceeds the number or
is not of a type that can be sold in such offering within a price range
acceptable to the Holders, then the amount or kind of securities offered for the
account of the following groups of holders shall be reduced pro rata among
members of such group in accordance with such managing underwriter’s
recommendation in the following order of priority (with the securities to be
reduced first listed first): (i) securities other than Registrable Securities;
(ii) securities offered by the Company; and (iii) Registrable Securities; and
provided, further, that no Registrable Securities shall be reduced until all
securities other than Registrable Securities and securities offered by the
Company are entirely excluded from the underwriting.

2.2       Piggyback Registration.

If the Company at any time proposes to file a registration statement with
respect to any of its equity securities, whether for its own account (other than
a registration statement on Form S-4 or S-8 (or any successor or substantially
similar form), or in connection with (A) an employee stock option, stock
purchase or compensation plan or securities issued or issuable pursuant to any
such plan, or (B) a dividend reinvestment plan) (any of the foregoing, a
“Company Registration”), or for the account of a holder of securities of the
Company pursuant to demand registration rights granted by the Company (a
“Requesting Securityholder” and, such registration, a “Requesting Securityholder
Registration”), then the Company shall in each case give written notice of such
proposed filing to all Holders of Registrable Securities at least twenty (20)
days before the anticipated filing date of any such registration statement by
the Company, and such notice shall offer to all Holders the opportunity to have
any or all of the Registrable Securities held by such Holders included in such
registration statement.

Each Holder of Registrable Securities desiring to have its Registrable
Securities registered under this Section 2.2 shall so advise the Company in
writing within ten (10) days after the date of receipt of such notice (which
request shall set forth the amount of Registrable Securities for which

4


--------------------------------------------------------------------------------


registration is requested), and the Company shall include in such Registration
Statement all such Registrable Securities so requested to be included therein. 
If the Registration Statement relates to an Underwritten Offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriter,
as provided herein.  Any Holder shall have the right to withdraw a request to
include its Registrable Securities in any public offering pursuant to this
Section 2.2 by giving written notice to the Company of its election to withdraw
such request at least ten (10) Business Days prior to the effective date of such
Registration Statement.  Notwithstanding the foregoing, if the managing
underwriter of any such proposed public offering advises the Company in writing
that the total amount or kind of securities which the Holders of Registrable
Securities, the Company and any other persons or entities intended to be
included in such proposed public offering is sufficiently large or of a type
which such managing underwriter believes would adversely affect the success of
such proposed public offering, then the amount or kind of securities offered for
the account of the following groups of holders shall be reduced pro rata among
members of such group in accordance with such managing underwriter’s
recommendation in the following order of priority: (i) if a registration under
this Section 2.2 is a Company Registration, then the order of priority shall be
(with the securities to be reduced first listed first) (A) subject to the
provisions of Section 2.8 hereof, Registrable Securities and securities other
than Registrable Securities, on a pro rata basis, and (B) securities offered by
the Company; (ii) if a registration under this Section 2.2 is a Requesting
Securityholder Registration (and the Requesting Securityholder is not a Holder),
then the order of priority shall be (with the securities to be reduced first
listed first) (A) Registrable Securities (other than securities of the
Requesting Securityholder), (B) securities offered by the Company and (C)
securities of the Requesting Securityholder; and (iii) if a registration under
this Section 2.2 is a Requesting Securityholder Registration made pursuant to
Section 2.1 hereof, then the order of priority shall be as set forth in Section
2.1(c).  Anything to the contrary in this Agreement notwithstanding, the Company
may withdraw or postpone a Registration Statement referred to in this Section
2.2 at any time before it becomes effective or withdraw, postpone or terminate
the offering after it becomes effective, without obligation to any Holder of
Registrable Securities, unless such registration statement was filed pursuant to
Section 2.1 hereof.

2.3       Registration Procedures.

(a)          General.  In connection with the Company’s registration
obligations, pursuant to Section 2.1 and 2.2 hereof, at its expense, except as
provided in Section 2.6, the Company will, as expeditiously as possible:

(i)                                    prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities as described
in Sections 2.1 and 2.2 on a form permitted by Section 2.1 or 2.2 and available
for the sale of the Registrable Securities by the Holders thereof in accordance
with the intended method or methods of distribution thereof or such amendments
and post-effective amendments to an existing Registration Statement as may be
necessary to keep such Registration Statement effective for the time periods set
forth in Section 2.1(b) (if applicable); provided that no Registration Statement
shall be required to remain in effect after all Registrable Securities covered
by such Registration Statement have been sold and distributed as contemplated by
such Registration Statement;

(ii)                                take such reasonable action as may be
necessary so that:  (1) any Registration Statement and any amendment thereto and
any Prospectus forming part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference) complies in all
material respects with the Securities Act and the Exchange Act and the
respective rules and regulations thereunder, (2) any Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(3) any Prospectus forming part of any Registration Statement, and any amendment
or supplement to such Prospectus, does

5


--------------------------------------------------------------------------------


not, as of such date, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(iii)                            notify the selling Holders of Registrable
Securities and the managing underwriters, if any, promptly and, if requested by
the Holders, confirm such notice in writing (1) when a new Registration
Statement, Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to any new Registration Statement or
post-effective amendment, when it has become effective, (2) of any request by
the SEC for amendments or supplements to any Registration Statement or
Prospectus or for additional information, (3) of the issuance by the SEC of any
comments with respect to any filing and of the Company’s responses thereto, (4)
of any stop order suspending the effectiveness of any Registration Statement or
the initiation of any proceedings for that purpose, (5) of any suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (6) of the
happening of any event which makes any statement of a material fact made in any
Registration Statement, Prospectus or any document incorporated therein by
reference untrue or which requires the making of any changes in any Registration
Statement, Prospectus or any document incorporated therein by reference in order
to make the statements therein (in the case of any Prospectus, in the light of
the circumstances under which they were made) not misleading (which notice shall
be accompanied by an instruction to suspend the use of the Prospectus relating
to such Registrable Securities until the requisite changes have been made);

(iv)                               furnish to each selling Holder of Registrable
Securities prior to the filing thereof with the SEC, a copy of any Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein and afford such Holder, the managing
underwriter and their respective counsel a reasonable opportunity within a
reasonable period to review and comment on copies of all such documents
(including a reasonable opportunity to review copies of any documents to be
incorporated by reference therein and all exhibits thereto) proposed to be
filed;

(v)                                   furnish to each selling Holder of
Registrable Securities, without charge, as many conformed copies as may
reasonably be requested, of the then effective Registration Statement and any
post-effective amendments thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(vi)                               deliver to each selling Holder of Registrable
Securities, without charge, as many copies of the then effective Prospectus
(including each prospectus subject to completion) and any amendments or
supplements thereto as such Persons may reasonably request in order to permit
the offering and sale of the shares of such Registrable Securities to be offered
and sold, and the Company consents (except during a suspension period permitted
by this Agreement) to the use of the Prospectus or any amendment or supplement
thereto by the selling Holder in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto in accordance with the terms hereof;

(vii)                           use its reasonable best efforts to prevent the
issuance, and if issued to obtain the withdrawal, of any order suspending the
effectiveness of the Registration Statement relating to such Registrable
Securities;

(viii)                       prior to the offering of Registrable Securities
pursuant to any Registration Statement, use commercially reasonable efforts to
register or qualify or cooperate with the selling Holders of Registrable
Securities and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of

6


--------------------------------------------------------------------------------


such jurisdictions as any selling Holder of Registrable Securities or
underwriter reasonably requests in writing and to keep such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to do all other acts
or things reasonably necessary or advisable to enable the disposition in such
distributions of the securities covered by the applicable Registration
Statement; provided, however, that the Company will not be required to (1)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify, but for this paragraph (viii), (2) subject itself to
general taxation in any such jurisdiction or (3) file a general consent to
service of process in any such jurisdiction;

(ix)                              cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery to the
selling Holders or the managing underwriters, at the Company’s expense, of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the selling Holders or managing
underwriters, if any, may request at least two Business Days prior to any sale
of Registrable Securities to any underwriters and instruct the transfer agent
and registrar of the Registrable Securities to release any stop transfer orders
with respect to the Registrable Securities;

(x)                                  cause all Registrable Securities covered by
the Registration Statement to be listed on each securities exchange (or
quotation system operated by a national securities association) on which
identical securities issued by the Company are then listed  on or prior to the
effective date of any Registration Statement and enter into customary agreements
including, if necessary, a listing application and indemnification agreement in
customary form;

(xi)                              provide the Holders, the transfer agent and
registrar a CUSIP number for the Registrable Securities no later than the
effective date of such Registration Statement;

(xii)                          use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC relating to such
registration and the distribution of the securities being offered and make
generally available to its securities holders, as soon as reasonably
practicable, earnings statements satisfying the provisions of Section 11(a) of
the Securities Act;

(xiii)                      cooperate and assist in any filings required to be
made with the National Association of Securities Dealers, Inc.;

(xiv)                         if requested, include or incorporate in a
Prospectus supplement or post-effective amendment to a Registration Statement,
such information as the managing underwriters administering an Underwritten
Offering of the Registrable Securities registered thereunder reasonably request
to be included therein and to which the Company does not reasonably object and
make all required filings of such Prospectus supplement or post-effective
amendment as soon as reasonably practicable after they are notified of the
matters to be included or incorporated in such Prospectus supplement or
post-effective amendment;

(xv)                             upon the occurrence of any event contemplated
by clauses (4), (5) or (6) of Section 2.3(a)(iii) above, as soon as reasonably
practicable prepare a post-effective amendment to any Registration Statement or
an amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

7


--------------------------------------------------------------------------------


(xvi)                         subject to the proviso in paragraph (viii) above,
cause the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Registrable Securities (other than as may be required by the
governmental agencies or authorities of any foreign jurisdiction and other than
as may be required by a law applicable to a selling Holder by reason of its own
activities or business other than the sale of Registrable Securities);

(xvii)                     if such offering is an Underwritten Offering, enter
into an underwriting agreement with an investment banking firm selected in
accordance with Section 2.3(c) of this Agreement containing representations,
warranties, indemnities and agreements then customarily included by an issuer in
underwriting agreements with respect to secondary underwritten distributions and
take all such other actions as are reasonably requested by the managing
underwriters for such underwritten offering in order to facilitate the
registration or the disposition of such Registrable Securities, including
delivery of customary accountants comfort letters and legal opinions;

(xviii)                 if such offering is an Underwritten Offering, (a) make
reasonably available for inspection by each selling Holder of Registrable
Securities and any managing or lead underwriter in such Underwritten Offering,
and any attorney, accountant or other agent retained by such selling Holder or
any such underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries as shall
be reasonably necessary to enable them to conduct a “reasonable” investigation
for purposes of Section 11(a) of the Securities Act; (b) cause the Company’s
officers, directors and employees to make reasonably available for inspection
all relevant information reasonably requested by the selling Holder or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided that any information that is designated by the Company as
confidential at the time of delivery of such information shall be kept
confidential by the selling Holder, such underwriter, or any such, attorney,
accountant or agent, unless such disclosure is required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality; and (c) deliver such
documents and certificates as may be reasonably requested by the selling Holder
and the managing underwriters, if any, including customary opinions of counsel
and “cold comfort” letters as may be reasonably required pursuant to the
underwriting agreement relating thereto;

(xix)                        in connection with an Underwritten Offering
requested pursuant to Section 2.1, the Company will participate, to the extent
reasonably requested by the managing underwriter for the offering or the Holders
participating therein, in customary efforts to sell the securities under the
offering, including, without limitation, participating in “road shows” or other
investor meetings, and the Company shall secure the reasonable participation of
its senior management for such purposes; and

(xx)                            use its commercially reasonable efforts to take
all other reasonable steps necessary to effect the registration, offering and
sale of the Registrable Securities covered by the Registration Statement
contemplated hereby.

The Company may require each seller of Registrable Securities, prior to
inclusion of its Registrable Securities in a Registration Statement as to which
any registration is being effected, to furnish to the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request and as shall be required in connection with
any registration referred to herein.  No Holder may include Registrable
Securities in any Registration Statement pursuant to this Agreement unless and
until such Holder has furnished to the Company such

8


--------------------------------------------------------------------------------


information.  Each Holder further agrees to furnish as soon as reasonably
practicable to the Company all information required to be disclosed in order to
make information previously furnished to the Company by such Holder not
materially misleading.

(b)          Each Holder of Registrable Securities agrees that, upon receipt of
any written notice from the Company of the happening of any event of the kind
described in clause (4), (5) or (6) of Section 2.3(a)(iii) or in Section 2.4(b),
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the then current Prospectus until (1) such Holder is advised in
writing by the Company that a new Registration Statement covering the offer of
Registrable Securities has become effective under the Securities Act or (2) such
Holder receives copies of a supplemented or amended Prospectus contemplated by
this Section 2.3(b), or until such Holder is advised in writing by the Company
that the use of the Prospectus may be resumed.  If the Company shall have given
any such notice during a period when a demand registration is in effect, the
Company shall extend the period described in Section 2.1(b)(i) (as applicable)
by the number of days during which any such disposition of Registrable
Securities is discontinued pursuant to this paragraph, if so directed by the
Company, on the happening of such event, the Holder will deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

(c)          Selection of Underwriters.  With respect to any Underwritten
Offering, the Company shall be entitled to select the managing underwriter;
provided, that if the Underwritten Offering is undertaken pursuant to Section
2.1 hereof, such managing underwriter shall be selected by the Holders of a
majority of the Registrable Securities included in such registration, subject to
approval of the Company, which approval shall not be unreasonably withheld.

2.4       Other Agreements.

(a)          “Market Stand-Off” Election.  In the case of any Underwritten
Offering, upon the request of the managing underwriter, each Holder agrees not
to effect any public sale or distribution of Registrable Securities, except as
part of such underwritten registration pursuant to the terms hereof, during the
period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period, not to exceed 180 days, as may be
reasonably requested by the Company or by the managing underwriter or
underwriters).

(b)          Material Development Condition.  With respect to any Registration
Statement filed or to be filed pursuant to Section 2.1, if the Company
determines, in its good faith judgment, that (i) it would (because of the
existence of, or in anticipation of, a material acquisition or corporate
reorganization or other transaction, financing activity, stock repurchase or
development involving the Company or any subsidiary, or the unavailability of
any required financial statements, or any other event or condition of similar
significance to the Company or any subsidiary) be seriously detrimental to the
Company or any subsidiary or its stockholders for such a Registration Statement
to become effective or to be maintained effective or for sales of Registrable
Securities to continue pursuant to the Registration Statement, or (ii) the
filing or maintaining effectiveness of a Registration Statement would require
disclosure of material information that the Company has a valid business purpose
of retaining as confidential (each, a “Material Development Condition”), the
Company shall, notwithstanding any other provisions of this Agreement, be
entitled, upon the giving of a written notice (a “Delay Notice”) to such effect,
signed by the Chief Executive Officer, President or any Vice President of the
Company, to any Holder of Registrable Securities included or to be included in
such Registration Statement, (A) to cause sales of Registrable Securities by
such Holder pursuant to such Registration Statement to cease, (B) to delay
actions to bring about the effectiveness of such Registration Statement and
sales thereunder or, upon the written advice of counsel, cause such Registration
Statement to be withdrawn and the effectiveness of such Registration

9


--------------------------------------------------------------------------------


Statement terminated, or (C) in the event no such Registration Statement has yet
been filed, to delay filing any such Registration Statement, until, in the good
faith judgment of the Company, such Material Development Condition no longer
exists (notice of which the Company shall promptly deliver to any Holder of
Registrable Securities with respect to which any such Registration Statement has
been filed).

Notwithstanding the foregoing provisions of this paragraph (b):

(1)                                the Company shall not be entitled to cause
sales of Registrable Securities to cease or to delay any registration of
Registrable Securities required pursuant to Section 2.1 by reason of any
existing or anticipated Material Development Condition for a period of more than
sixty (60) consecutive days; provided, that the Company shall not be entitled to
exercise any such right more than two times in any calendar year or less than 30
days from the prior such suspension period; and provided further, that such
exercise shall not prevent the Holders from being entitled to at least 240 days
of effective registration per calendar year;

(2)                                in the event a Registration Statement is
filed and subsequently withdrawn by reason of any existing or anticipated
Material Development Condition as hereinbefore provided, the Company shall cause
a new Registration Statement covering the Registrable Securities to be filed
with the SEC as soon as reasonably practicable after the occurrence of the
earlier of  (i) the expiration of such Material Development Condition and (ii)
the expiration of the period set forth in clause (1) above, and the registration
period for such new registration statement shall be the number of days that
remained in the required registration period with respect to the withdrawn
Registration Statement at the time it was withdrawn; and

(3)                                in the event the Company elects not to
withdraw or terminate the effectiveness of any such Registration Statement but
to cause a Holder or Holders to refrain from selling Registrable Securities
pursuant to such Registration Statement for any period during the required
registration period, such required registration period with respect to such
Holders shall be extended by the number of days during such required
registration period that such Holders are required to refrain from selling
Registrable Securities.

2.5       Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, listing fees, fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications or registrations (or the
obtaining of exemptions therefrom) of the Registrable Securities), fees of the
National Association of Securities Dealers, transfer and registration fees of
transfer agents and registrars, printing expenses (including expenses of
printing Prospectuses), messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), fees and disbursements of its
counsel and its independent certified public accountants (including expenses of
any special audit or accounting review), securities acts liability insurance (if
the Company elects to obtain such insurance), fees and expenses of any special
experts retained by the Company in connection with any registration hereunder,
reasonable fees and expenses, not to exceed $50,000 per registration hereunder,
of one counsel for the Holders (and any necessary local counsel), and fees and
expenses of other Persons retained by the Company (all such expenses being
referred to as “Registration Expenses”), shall be borne by the Company;
provided, that Registration Expenses shall not include out-of-pocket expenses
incurred by the Holders (except as specifically provided above in this Section
2.5) and underwriting discounts, commissions or fees attributable to the sale of
the Registrable Securities, which shall be paid by the Holders pro rata on the
basis of the number of shares of Common Stock registered on their behalf.

10


--------------------------------------------------------------------------------


2.6       Indemnification.

(a)          Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, but without duplication,
each Holder of Registrable Securities included in a Registration Statement, its
officers, directors, employees, partners, principals, equityholders, managed or
advised accounts, advisors and agents, and each Person who controls such Holder
(within the meaning of the Securities Act) and, unless indemnification of such
Persons is otherwise provided for in the applicable underwriting agreement, each
underwriter, its partners, members, directors and officers and each person, if
any, who controls such Underwriter (within the meaning of the Securities Act)
(individually, an “Indemnified Person”), against all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation and
reasonable legal fees and expenses and including expenses incurred and amounts
paid in settlement of any litigation, commenced or threatened) arising out of or
based upon any untrue statement (or alleged untrue statement) of a material fact
in, or any omission (or alleged omission) of a material fact required to be
stated in, such Registration Statement or Prospectus or necessary to make the
statements therein (in the case of a Prospectus in light of the circumstances
under which they were made) not misleading, as such expenses are incurred,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by any Indemnified Person expressly for use
therein.

(b)          Indemnification by Holders of Registrable Securities.  In
connection with any Registration Statement in which a Holder of Registrable
Securities is participating, each such Holder will furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and agrees
to indemnify and hold harmless, to the full extent permitted by law, severally
but not jointly with any other Holder, but without duplication, the Company, its
officers, directors, shareholders, employees, advisors and agents, and each
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and reasonable legal fees and expenses and
including expenses incurred and amounts paid in settlement of any litigation,
commenced or threatened) arising out of or based upon any untrue statement (or
alleged untrue statement) of material fact in, or any omission (or alleged
omission) of a material fact required to be stated in, the Registration
Statement or Prospectus or necessary to make the statements therein (in the case
of a Prospectus in light of the circumstances under which they were made) not
misleading, as such expenses are incurred, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
or affidavit so furnished in writing by such Holder to the Company specifically
for inclusion therein.  In no event shall any participating Holder be liable for
any amount in excess of the proceeds (net of payment of all expenses (excluding
underwriting discounts and commissions paid or payable by such Holder)) received
by such Holder from the Registrable Securities offered and sold by such Holder
pursuant to such Registration Statement.

(c)          Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel of such
indemnifying party’s choice; provided, however, that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified Person unless (A) the
indemnifying party shall have agreed in writing to pay them, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party in a timely
manner or (C) the named parties to an action, claim or proceeding (including any
impleaded parties) include any indemnified party and the indemnifying party or
any of its Affiliates and in the reasonable judgment of any such Person, based
upon advice of its counsel, (1) a conflict of interest may exist between such
person and the indemnifying party with respect to such claims (in which case, if

11


--------------------------------------------------------------------------------


the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person) or (2) there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party; provided, that such counsel only be hired to the extent
necessary for such defense or defenses; and provided, further, that the
indemnifying party shall be responsible to pay the fees and expenses of only one
law firm plus one local counsel in each necessary jurisdiction pursuant to these
clauses (A), (B) and (C).  The indemnifying party will not be subject to any
liability for any settlement made without its written consent (which consent
shall not be unreasonably withheld).  No indemnified party will be required to
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.  An indemnifying party who is not entitled to, or elects
not to, assume the defense of the claim will not be obligated to pay the fees
and expenses of more than one counsel (plus one local counsel if required in a
specific instance) for all parties indemnified by such indemnifying party with
respect to such claim.  The failure by an indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Section 2.6, except to the extent the failure to give such notice is
materially prejudicial to the indemnifying party’s ability to defend such
action.

(d)          Contribution.  If for any reason the indemnification provided for
in Section 2.6(a) or Section 2.6(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.6(a) and Section
2.6(b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, as well as any other relevant
equitable considerations.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement or the
omission or alleged omission relates to information supplied by the indemnifying
party or parties on the one hand or the indemnified party on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentations.  The amount paid or payable by a
party as a result of any losses shall be deemed to include any legal or other
fees or expenses incurred by such party in connection with any proceeding, to
the extent such party would have been indemnified for such expenses if the
indemnification provided for in Section 2.6(a) or Section 2.6(b) were available
to such party.  In no event shall any participating Holder be liable for any
amount in excess of the proceeds (net of payment of all expenses (excluding
underwriting discounts and commissions paid or payable by such Holder)) received
by such Holder from the Registrable Securities offered and sold by such Holder
pursuant to such Registration Statement.

(e)          Remedies Cumulative.  The indemnity, contribution and expense
reimbursement obligations under this Section 2.6 shall be in addition to any
liability each indemnifying person may otherwise have and shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of any indemnified party.

2.7       Participation in Underwritten Registrations.  No Person may
participate in any Underwritten Offering hereunder unless such Person (i) agrees
to sell such Person’s Registrable Securities on the basis provided in any
underwriting arrangements related thereto and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements. 
Nothing in this Section 2.7 shall be construed to create any additional rights
regarding the registration of Registrable Securities in any Person otherwise
than as set forth herein.

12


--------------------------------------------------------------------------------


2.8       Subsequent Registration Rights.  The Company shall not modify or amend
any existing agreement providing for registration rights in a manner that would
adversely affect the rights of the Holders hereunder.   In addition, the Company
shall not grant any Person any registration rights with respect to shares of
Common Stock other than registration rights that expressly permit the Holders to
participate in the registration pro rata with the Person being granted
registration rights based on the number of shares requested to be included (and
on a basis no less favorable to the Holders than that of the Person being
granted registration rights).  Notwithstanding anything herein to the contrary,
the Company may grant registration rights with respect to shares of Common Stock
issued in connection with an acquisition of stock or assets of another company
so long as the registration rights would not be in conflict with or inconsistent
with the rights of the Holders hereunder in any material respect.

2.9       Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
restricted securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a)          make and keep public information regarding the Company available as
those terms are understood and defined in Rule 144 under the Securities Act;

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time after it has become and remains subject to such reporting
requirements; and

(c)          so long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 of the Securities Act
and the Exchange Act (at any time after it has become and remains subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as a Holder
may reasonably request in availing itself to any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

Section 3.                  Miscellaneous.

3.1       Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed sufficiently given and served for all purposes (a)
when personally delivered or given by machine-confirmed facsimile, (b) one
business day after a writing is delivered to a national overnight courier
service or (c) three business days after a writing is deposited in the United
States mail, first class postage or other charges prepaid and registered, return
receipt requested, in each case, addressed as follows (or at such other address
for a party as shall be specified by like notice):

(i)                                    in the case of the Company, to:

IHOP Corp.
450 North Brand Boulevard
Glendale, California 91203-2306
Attention:  General Counsel
Facsimile No.:  (818) 637-3131

13


--------------------------------------------------------------------------------


with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attn:  Rodrigo A. Guerra, Esq.
Facsimile No.:  (213) 621-5217

(ii)                                in the case of a Holder, to the address set
forth opposite such Holder’s name, on Schedule A hereto,

with a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center, Suite 32-106
New York, New York  10281
Attention:  Dennis J. Block, Esq.
Facsimile No:  (212) 504-5557

3.2       Amendment and Waiver.  This Agreement may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions of this
Agreement may not be given, unless (a) with respect to a particular offering
under Section 2, the Company has obtained the written consent of Holders of a
majority of the Registrable Securities included in such offering as are then
outstanding as determined by the Company, and (b) in any other event, the
Company has obtained the written consent of Holders of a majority of the
Registrable Securities then outstanding as determined by the Company.  Whenever
the consent or approval of Holders of a specified number of Registrable
Securities is required hereunder, Registrable Securities held by the Company
shall not be counted in determining whether such consent or approval was given
by the Holders of such required number.

3.3       Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.  Notwithstanding the foregoing, the rights and
obligations of the Company and the Holders under this Agreement shall not be
assigned or delegated without the prior written consent of the other; provided,
however, that if any Holder or any Permitted Transferee (collectively, the
“Transferor”) sells or otherwise transfers any of its Registrable Securities to
another Holder, such Transferor may assign (in whole or in part) its rights
under this Agreement to such Holder; provided, however, (i) the Transferor
shall, at least five (5) days prior to such Transfer, furnish to the Company
written notice of the name and address of such proposed Holder and a description
(including amount) of the securities with respect to which such rights are being
assigned and (ii) such transferee Holder shall assume in writing, concurrently
with such transfer, the obligations of the Transferor under this Agreement and
shall be added to Schedule A hereto; and provided further that no such
assignment shall relieve the Investor or the Transferor of any of its
obligations under this Agreement.  Any attempted or purported assignment that
does not comply with this Section 3.3 shall be null and void and shall be of no
effect.

3.4       Interpretation.  When a reference is made in this Agreement to
Sections, paragraphs or clauses, such reference shall be to a Section, paragraph
or clause of this Agreement unless otherwise indicated.  The words “include,”
“includes,” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  This Agreement has
been negotiated by the respective parties hereto and their attorneys and the
language hereof will not be construed for or against any party.  The phrases

14


--------------------------------------------------------------------------------


“the date of this Agreement,” “the date hereof,” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to [          ],
200[  ].  The words “hereof,” “herein,” “herewith,”  “hereby” and “hereunder”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

3.5       Further Assurances.  Each party to this Agreement shall do and perform
or cause to be done and performed all such further acts and things and shall
execute and deliver all such agreements, certificates, instruments and documents
as the other party hereto may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

3.6       No Third-Party Beneficiaries.  No person or entity not a party to this
Agreement shall be deemed to be a third-party beneficiary hereunder or entitled
to any rights hereunder. All representations, warranties or agreements of the
Holders contained in this Agreement shall inure to the benefit of the Company.

3.7       Entire Agreement.  This Agreement and all other documents required to
be delivered pursuant hereto constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior documents,
agreements and understandings, both written and verbal, among the parties with
respect to the subject matter hereof and the transactions contemplated hereby.

3.8       Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof; provided that if such
provision may not be so modified such illegality, invalidity or unenforceability
will not affect any other provision, but this Agreement will be reformed,
construed and enforced as if such invalid, illegal or unenforceable provision
had never been contained herein.

3.9       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

3.10                        Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to each of the other parties, it
being understood that all parties need not sign the same counterpart.

(signature page follows)

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

IHOP CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

 

 

 

 

 

CHILTON INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CHILTON QP INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CHILTON INTERNATIONAL, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CHILTON STRATEGIC VALUE PARTNERS, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CHILTON OPPORTUNITY TRUST, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

 

CHILTON GLOBAL PARTNERS, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CHILTON OPPORTUNITY INTERNATIONAL, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

BIRCHWOOD INVESTMENTS LTD. LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

KRISTIN RESNANSKY

 

 

 

 

 

 

 

RACHEL S. OBENSHAIN

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


SCHEDULE A

SCHEDULE OF PURCHASERS

Name of Purchaser

 

Address of Purchaser

 

Number of Shares 
of Convertible 
Preferred Stock 
Purchased 
pursuant to the 
Purchase 
Agreement

 

Chilton Investment Partners, L.P.

 

 

 

 

 

Chilton QP Investment Partners, L.P.

 

 

 

 

 

Chilton International, L.P.

 

 

 

 

 

Chilton Strategic Value Partners, L.P.

 

 

 

 

 

Chilton Opportunity Trust, L.P.

 

 

 

 

 

Chilton Global Partners, L.P.

 

 

 

 

 

Chilton Opportunity International, L.P.

 

 

 

 

 

Kristin Resnansky

 

 

 

 

 

Rachel S. Obenshain

 

 

 

 

 

Total Shares

 

 

 

35,000

 

 

Schedule A-1


--------------------------------------------------------------------------------